Filed 02/15/19                                                                     Case 19-90139                                                                        Doc 1



        United States Bankruptcy Court for the:

                                    District of

       Case number Vknownl                                                  ppter you are filing under:
                                                                           ,1 Chapter 7
                                                                                                                 FEB 15 2019
                                                                               Chapter 11
                                                                            U Chapter 12                  UNITED STATES 3ANKRUPTCY COURT I
                                                                                                           EASTERN DISTRICT OF CALIFORM Ciheck if this is an
                                                                            U Chapter 13
                                                                                                          - O)                                 amended filing

                                                                                                                 5I enl.
      Official Form 101
      Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17

       The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
      joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, 'Do you own a car,"
       the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
       Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
       same person must be Debtor I in all of the forms.
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
      (if known). Answer every question.


                  Identify Yourself

                                              About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
         Your full name
          Write the name that is on your
          government-issued picture
          identification (for example,        First name                                                          First name
          your drivers license or
          passport).                          Middle ne                                                           Middle name

          Bring your picture                       5T14S
          identification to your meeting      Last name                                                           Last name,
          with the trustee.
                                              Suffix (Sr.. Jr., II, Ill)                                          Suffix (Sr., Jr., II, Ill)




         All other names you
         have used in the last 8              First name                                                          First name
         years
          Include your married or             Middle name                                                         Middle name
          maiden names.
                                              Last name                                                           Last name


                                              First name                                                          First name

                                              Middle name                                                         Middle name


                                              Last name                                                           Last name




         Only the last 4 digits of                                                           (,p
                                              XXX      - xx—                           )                          xxx       - xx
         your Social Security
         number or federal                    OR                                                                  OR
         Individual Taxpayer
         Identification number                    XX    -   XX                                                    9 xx      -   XX     -

         (ITIN)

      Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                   page 1
Filed 02/15/19                                                                     Case 19-90139                                                                                      Doc 1


         Debtor 1      tZ1Vcs
                       First Name
                                    0 ti(C
                                    Mrddle Name
                                                                   '''
                                                                Lest Name
                                                                                                                   Case number




                                                  About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):


             Any business names
             and Employer                                I have not used any business names or EINs.                    LI     I have not used any business names or EINs.
             Identification Numbers
             (EIN) you have used in
             the last 8 years                     Business name                                                         Business name
             Include trade names and
             doing business as names
                                                   !iJ                      I
                                                  Business name                                                         Business name


                                                  -----------                                                          ----------
                                                  EIN                                                                  EIN


                                                  EIN                                                                   EIN          -




             Where you live                                                                                             If Debtor 2 lives at a different address:


                                                  3cDS                                  X Le
                                                  Number           Street                                               Number           Street




                                                                                          CIc               3S1p
                                                  City                                      State     ZIP Code          City                                     State     ZIP Code



                                                  County                                                                County

                                                  If your mailing address is different from the one                     If Debtor 2's mailing address is different from
                                                  above, fill it in here. Note that the court will send                 yours, fill it in here. Note that the court will send
                                                  any notices to you at this mailing address.                           any notices to this mailing address.



     •                                            Number           Street                                               Number           Street


                                                  P.O. Box                                                              P.O. Box


                                                  City                                      State     ZIP Code          City                                     State     ZIP Code




             Why you are choosing                 Check one.                                                            Check one:
             this district to file for
             bankrurtc
                                                  4I Over the last 180 days before filing this petition,                LI     Over the last 180 days before filing this petition,
                                                         I have lived in this district longer than in any                      I have lived in this district longer than in any
                                                         other district,                                                       other district.

                                                  U      I have another reason. Explain.                                LI     I have another reason. Explain.
                                                         (See 28 U.S.C. § 1408.)                                               (See 28 U.S.C. § 1408.)




           Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy
Filed 02/15/19                                                     Case 19-90139                                                                                     Doc 1


      Debtorl      1?AJcc     Otc-                                                              Case number   (fIrnow,)___________________________________________


      •n         Tell the Court About Your Bankruptcy Case


           The chapter of the         Check one. (For a brief description of each, see Notice Required by 11 U. S. C. § 342(b) for Individuals Filing
           Bankruptcy Code you        for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
           are choosing to file
           under                      )i   Chapter 7

                                      U    Chapter 11

                                      U    Chapter 12

                                      U    Chapter 13


           How you will pay the fee   U    I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                           local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                           submitting your payment on your behalf, your attorney may pay with a credit card or check
                                           with a pre-printed address.

                                      U    I need to pay the fee in installments. If you choose this option, sign and attach the
                                           Application for Individuals to Ray The Filing Fee in Installments (Official Form 1 03A).

                                             request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% of the official poverty line that applies to your family size and you are unable to
                                           pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                           Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



           Have you filed for
           bankruptcy within the
           last 8 years?              U Yes.     District                              When                       Case number
                                                                                               MMI DDIYYYY

                                                 District                              When                       Case number
                                                                                               MM! DD/YYYY
                                                 District                         - When                          Case number
                                                                                               MM! DDIYYYY



      10. Are any bankruptcy               No
          cases pending or being
          filed by a spouse who is    U Yes.     Debtor                                                           Relationship to    you

          not filing this case with              Distnct                               When                       Case number,      if   known____________________
          you, or by a business                                                                MM/DD    /YYYY
          partner, or by an
          affiliate?
                                                 Debtor                                                           Relationship to    you

                                                 District                              When                       Case number,      if   known____________________
                                                                                               MM I DD / YYYY



      11. Do you rent your            U     o. Go to line 12.
           residence?                           Has your landlord obtained an eviction judgment against you?

                                                KU
                                                      I,
                                                         o. Go to line 12.
                                                      Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                      part of this bankruptcy petition.




        Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                            page 3
Filed 02/15/19                                                                            Case 19-90139                                                             Doc 1


      Debtor 1      RkS
                    First Nerne
                                  °   Middle Nenre             Lest Nenre
                                                                            3J                                    Case number




        T1I!U Report About Any Businesses You Own as a Sole Proprietor


      12. Are you a sole proprietor                          Go to Part 4.
          of any full- or part-time
          business?                                  U Yes. Name and location of business
          A sole proprietorship is a
          business you operate as an
                                                              Name of business, if any
          individual, and is not a
          separate legal entity such as
          a corporation, partnership, or
                                                              Number             Street
          LLC.
          If you have more than one
          sole proprietorship, use a
          separate sheet and attach it
          to this petition.
                                                               City                                                      State       ZIP   Code


                                                              Check the appropriate box to describe your business:
                                                              U    Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                              U    Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                              U    Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                                              U    Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                              U    None of the above


      13. Are you filing under                       If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
          Chapter 11 of the                          can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
          Bankruptcy Code and                        most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                     any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
          are you a small business
          debtor?
                                                     U   No. I am not filing under Chapter 11
          For a definition of small
          business debtor, see                       U   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
          11 U.S.C. § 101(51D).                                the Bankruptcy Code.

                                                     U   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                              Bankruptcy Code.


      •T!! Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


      14. Do you own or have any
          property that poses or is
                                                     kNo
                                                     U   Yes. What is the hazard?
          alleged to pose a threat
          of imminent and
          identifiable hazard to
          public health or safety?
          Or do you own any
          property that needs
                                                               If immediate attention is needed, why is it needed?
          immediate attention?
          For example, do you own
          perishable goods, or livestock
          that must be fed, or a building
          that needs urgent repairs?
                                                               Where is the property?
                                                                                             Number      Street




                                                                                             City                                          State   ZIP Code


        Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                   page 4
Filed 02/15/19                                                                 Case 19-90139                                                                                       Doc 1


      Debtor 1
                    gc 0 O1(4C
                    First Name     Middle Name
                                                           t'V \a
                                                           Lam Name
                                                                                                               Case number (,flmoam)______________________________________




     •TI1U Explain Your Efforts to Receive a Briefing About Credit Counseling


                                                 About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
      15. Tell the court whether
          you have received a
          briefing about credit                  You must check one:                                                 You must check one:
          counseling.
                                                      received a briefing from an approved credit                    U   I received a briefing from an approved credit
                                                  ' counseling agency within the 180 days before I                       counseling agency within the 180 days before I
          The law requires that you                 filed this bankruptcy petition, and I received a                     filed this bankruptcy petition, and I received a
          receive a briefing about credit           certificate of completion.                                           certificate of completion.
          counseling before you file for
                                                     Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
          bankruptcy. You must
                                                     plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
          truthfully check one of the
          following choices. If you
          cannot do so, you are not
                                                 U I received a briefing from an approved credit                     U   I received a briefing from an approved credit
                                                     counseling agency within the 180 days before I                      counseling agency within the 180 days before I
          eligible to file.
                                                     filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                     certificate of completion.                                          certificate of completion.
          If you file anyway, the court
                                                     Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
          can dismiss your case, you
                                                     you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
          will lose whatever filing fee
                                                     plan, if any.                                                       plan, if any.
          you paid, and your creditors
          can begin collection activities        U   I certify that I asked for credit counseling                    U   I certify that I asked for credit counseling
          again.                                     services from an approved agency, but was                           services from an approved agency, but was
                                                     unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                     days after I made my request, and exigent                           days after I made my request, and exigent
                                                     circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                     of the requirement.                                                 of the requirement.

                                                     To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                     requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                     what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                     you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                     bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                     required you to file this case.                                     required you to file this case.

                                                     Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                     dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                     briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                     If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                     still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                     You must file a certificate from the approved                       You must file a certificate from the approved
                                                     agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                     developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                     may be dismissed.                                                   may be dismissed.
                                                     Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                     only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                     days.                                                               days.

                                                 U   I am not required to receive a briefing about                   U I am not required to receive a briefing about
                                                     credit counseling because of:                                       credit counseling because of:

                                                     U   Incapacity.    I have a mental illness or a mental              U   Incapacity. I have a mental illness or a mental
                                                                        deficiency that makes me                                            deficiency that makes me
                                                                        incapable of realizing or making                                    incapable of realizing or making
                                                                        rational decisions about finances.                                  rational decisions about finances.
                                                     U   Disability.    My physical disability causes me                 U   Disability.    My physical disability causes me
                                                                        to be unable to participate in a                                    to be unable to participate in a
                                                                        briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                        through the internet, even after I                                  through the internet, even after I
                                                                        reasonably tried to do so.                                          reasonably tried to do so.
                                                     U   Active duty. I am currently on active military                  U   Active duty. I am currently on active military
                                                                        duty in a military combat zone.                                   duty in a military combat zone.
                                                     If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                     briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                     motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




        Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
Filed 02/15/19                                                                      Case 19-90139                                                                              Doc 1


       Debtor 1       Ris
                       Firet   nnr
                                               r4
                                     Middle Naree
                                                               '
                                                              Lou Norrre
                                                                           \4                                      Case number   (ifñow,)___________________________________



     •T1LcU Answer These Questions for Reporting Purposes

                                                         Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
       16. What kind of debts do                         as "incurred by an individual primarily for a personal, family, or household purpose."
           you have?
                                                          U No. Goto line 16b.
                                                        ,.Yes. Goto line 17.

                                                         Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                         money for a business or investment or through the operation of the business or investment.
                                                         U   No. Goto line 16c.
                                                         U   Yes. Goto line 17.

                                                         State the type of debts you owe that are not consumer debts or business debts.



             Are you filing under
             Chapter 7?                             U   No. I am not filing under Chapter 7. Go to line 18.

             Do you estimate that after 1V Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
             any exempt property is             ad, inistrative expenses are paid that funds will be available to distribute to unsecured creditors?
             excluded and                           No
             administrative expenses              '
             are paid that funds will be        U   Yes
             available for distribution
             to unsecured creditors?

             How many creditors do
             you estimate that you
                                                    U
                                                    U
                                                        1-49
                                                        50-99
                                                                                              U
                                                                                              U
                                                                                                   1,000-5,000
                                                                                                   5,001-10,000
                                                                                                                                         ~     25,001-50,000
                                                                                                                                               50,001 -1 00,000
             owe?                                   U   100-199                               U    10,001-25,000                          U    More than 100,000
                                                    U   200-999

             How much do you                    ,_i0-$50,000                                  U    $1 .000,001410 million                 U    $ 500,000,001-51 billion
             estimate your assets to             U $50,001-$100,000                           LI   $10,000,001450 million                 U    $1,000,000,001-510 billion
             be worth?                              U   $100,001 -$500,000                    U    $50,000,001 -$100 million              U    $10,000,000,001-$50 billion
                                                    U   $500,001 -$1 million                  U    $100,000,001 -$500 million             U    More than $50 billion

             How much do you                            $0-$50,000                            U    $1,000,001 -$10 million                U    $500,000,001- $ i billion
             estimate your liabilities                  $50,00i-$i00,000                      U    $10,000,001-$50 million                LI   $1,000,000,001-$10 billion
             to be?                                 U   $i00,001-$500,000                     U    $50,000,001-$100 million               U    $10,000,000,001-$50 billion
                                                    U   $500,001-s1 million                   U    $100,000,001 -$500 million             U    More than $50 billion
      •;fl          Sign Below

                                                    I have examined this petition, and I declare under penalty of perjury that the information provided is true and
       For you                                      correct.
                                                    If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                                    of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                    under Chapter 7.
                                                    If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                    this document, I have obtained and read the notice required by ii U.S.C. § 342(b).
                                                    I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                                    I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                    18 U.S.C. §§ 15      41, 1519, and 3571.
                                                                           ,




                                                    x   _________                                                   x_________

                                                        Signat re of Debtorj                                              Signature of Debtor 2

                                                        Executed on
                                                                           MM
                                                                               2. ic     °
                                                                                 I DO IYYYY
                                                                                                                          Executed on
                                                                                                                                         MM / DO /YYYY



         Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                           page 6
Filed 02/15/19                                                              Case 19-90139                                                                              Doc 1


      Debtor 1      ks 0 64€#
                    Fool Name   Middle Name
                                                    CS  Lent Name -                 -
                                                                                                         Case number (if known)__________________________________




                                              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
       For your attorney, if you are          to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
       represented by one                     available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                              the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
       If you are not represented             knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
       by an attorney, you do not
       need to file this page.
                                                                                                                  Date
                                                 Signature of Attorney for Debtor                                                 MM /       DD / YYYY




                                                  Printed name



                                                 Firm name



                                                 Number Street




                                                                                                                  State           ZIP Code




                                                  Contact phone                                                   Email address




                                                 Sar number                                                       State




        Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                         page 7
Filed 02/15/19                                                                     Case 19-90139                                                                         Doc 1


       Debtor 1     tJSS          0                            'S   bW                                   Case number    rfkeowo)______________________________________
                    First Neere   Middle Naree              Last Nanre




       For you if you are filing this                The law allows you, as an individual, to represent yourself in bankruptcy court, but you
       bankruptcy without an                         should understand that many people find it extremely difficult to represent
       attorney                                      themselves successfully. Because bankruptcy has long-term financial and legal
                                                     consequences, you are strongly urged to hire a qualified attorney.
       If you are represented by
       an attorney, you do not                       To be successful, you must correctly file and handle your bankruptcy case. The rules are very
       need to file this page.                       technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                     dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                     hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                     firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                     case, or you may lose protections, including the benefit of the automatic stay.

                                                     You must list all your property and debts in the schedules that you are required to file with the
                                                     court. Even if you plan to pay a particular debt outside of your bankruptcy,     you
                                                                                                                                        must list that debt
                                                     in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                     property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                     also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                     case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                     cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                     Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                     If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                     hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                     successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                     Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                     be familiar with any state exemption laws that apply.

                                                     Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                     consequences?


                                                         Yes

                                                     Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                     inaccurate or incomplete, you could be fined or imprisoned?
                                                     UN0
                                                         Yes

                                                     Di you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                         No
                                                     U Yes. Name of Person
                                                             Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                     By signing here, I acknowledge that I understand the risks involved in filing without an attorney
                                                     have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                     attorney may cause me to lose my rights or property if I do not properly handle the case.


                                                 x
                                                      Sig ature of Debtor 1                                       Signature of Debtor 2

                                                     Date            ''                                          Date
                                                                         MM 7 DD   P YYYY                                          MM!    DD/YYYY

                                                     Contact phone                                               Contact phone

                                                     Cell phone          (gO                                     Cell phone

                                                     Email address                                               Email address



        Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
Filed 02/15/19                                         Case 19-90139                                                                         Doc 1




                                                                  Certificate Number: 1 2459-CAE-CC-032300656

                                                                IIIIIIII IlIl Il Il I III I Ill 11111111 III1II1M1 111111111 IlfihIllil IU
                                                                                        1 2459-CAE-CC-032300656




                                      CERTIFICATE OF COUNSELING

                 I CERTIFY that on February 15, 2019, at 1:52 o'clock PM PST, Russ Estolas
                 received from Abacus Credit Counseling, an agency approved pursuant to 11
                 U.S.C. § 111 to provide credit counseling in the Eastern District of California, an
                 individual [or group] briefing that complied with the provisions of 11 U.S.C. §
                 109(h) and 111.
                 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
                 copy of the debt repayment plan is attached to this certificate.
                 This counseling session was conducted by internet.




                 Date: February 15, 2019                         By:          /s/Amanda Alumbaugh


                                                                 Name: Amanda Alumbaugh


                                                                 Title: Credit Counselor




                 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
                 Code are required to file with the United States Bankruptcy Court a completed certificate of
                 counseling from the nonprofit budget and credit counseling agency that provided the individual
                 the counseling services and a copy of the debt repayment plan, if any, developed through the
                 credit counseling agency. See 11 U.S.C. §§ 109(h) and 52 1(b).
Filed 02/15/19                                                                                   Case 19-90139                                                                                                                      Doc 1




            Debtor   1
                                      Nurse                     Middle Nurse                       Last

            Debtor 2
           (Spouse, if filing)   First Nurse                    Middle Nurse                       Last Nurse


            United States Bankruptcy Court for the:                            District of

           Case number                                                                                                                                                                                LI   Check if this is an
                                 (If known)
                                                                                                                                                                                                           amended filing




       Official Form 106Sum
       Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                           12/15
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
       your original forms, you must fill out a new Summary and check the box at the top of this page.


      •i                  Summarize Your Assets


                                                                                                                                                                                             Your assets
                                                                                                                                                                                             Value of what you own
       1.    Schedule A/B: Property (Official Form 106NB)
              la. Copy line 55, Total real estate, from Schedule A/B ..........................................................................................................                       $



              lb. Copy line 62, Total personal property, from Schedule A/B ...............................................................................................                            $
                                                                                                                                                                                                           1t       .V.Oc)

              ic. Copy line 63, Total of all property on Schedule A/B                    ..........................................................................................................
                                                                                                                                                                                                      $     1   g   00.0 ()

      •1TW Summarize Your Liabilities



                                                                                                                                                                                              Your liabilities
                                                                                                                                                                                              Amount you owe
       2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
              2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule 0                                                                      $                 •


       3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                      $
                                                                                                                                                                                                           140 1)
                   Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF ...........................................

                   Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E,F .......................................
                                                                                                                                                                                              +$                       0 . 00

                                                                                                                                                         Your total liabilities                       $    5

                          Summarize Your Income and Expenses


       4. Schedule I: Your Income (Official Form 1061)
              Copy your combined monthly income from line 12 of Schedule I ..........................................................................................

             Schedule J: Your Expenses ( Official Form 1 06J)
       5

              Copy your monthly expenses from line 22c of Schedule J ....................................................................................................$
                                                                                                                                                                                                                coo


      Official Form 1 O6Sum                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                       page 1 of 2
Filed 02/15/19                                                              Case 19-90139                                                                           Doc 1


       Debtor 1          RJS
                         Ffrt Name
                                       6\/A1
                                        Middlo Name        LaM Name
                                                                      \A&                                   Case number (ikno)___________________________________




                        Answer These Questions for Administrative and Statistical Records


           Are you filing for bankruptcy under Chapters 7, 11, or 13?

                  No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
                  Yes


          What kind of debt do you have?

                  Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                  family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                  this form to the court with your other schedules.



           From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
           Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                $




           Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                                  Total claim


             From Part 4 on Schedule if/F, copy the following:



                  Domestic support obligations (Copy line 6a.)                                                    $



                  Taxes and certain other debts you owe the government. (Copy line 6b.)


                  Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


                  Student loans. (Copy line 6f.)


                  Obligations arising out of a separation agreement or divorce that you did not report as
                  priority claims. (Copy line 6g.)


                  Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)



                  Total. Add lines 9a through 9f.                                                                  $_________




    Official Form I O6Sum        Summary of Your Assets and Liabilities and Certain Statistical Information                                          page 2 of 2
Filed 02/15/19                                                                     Case 19-90139                                                                                Doc 1




      Debtor 1                AK
                            First Name                  Middle Name
                                                                                 , Fb    k
                                                                                  Last Name

      Debtor 2
      (Spouse, ii filing)   First Name                  Middle Name               Last Name


      United States Bankruptcy Court for the:                                     District of
                                                                                                (State)
      Case number
                                                                                                                                                      U   Check if this is an
                                                                                                                                                          amended filing

       Official Form 106A/13
       Schedule A/B: Property                                                                                                                                       12115

       In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
       category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
       responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
       write your name and case number (if known). Answer every question.


                      Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

      1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

                      Go to Part 2.
          U     Yes. Where is the property?
                                                                           What is the property? Check all that apply.
                                                                                                                             Do not deduct secured claims or exemptions. Put
                                                                           U    Single-family home                           the amount of any secured claims on Schedule 0:
             1.1.                                                                                                            Creditors Who Have Claims Secured by Property.
                    Street address, if available, or other description
                                                                           U    Duplex or multi-unit building
                                                                           U    Condominium or cooperative                   Current value of the Current value of the
                                                                           U    Manufactured or mobile home                  entire property?      portion you own?
                                                                           U    Land
                                                                           U    Investment property

                    City                            State      ZIP Code
                                                                           U    Timeshare                                    Describe the nature of your ownership
                                                                                                                             interest (such as fee simple, tenancy by
                                                                           U    Other
                                                                                                                             the entireties, or a life estate), if known.
                                                                           Who has an interest in the property? Check one.
                                                                           U Debtor 1 only
                    County                                                 U Debtor 2 Only
                                                                           U Debtor 1 and Debtor 2 only                      U   Check if this is community property
                                                                                                                                 (see instructions)
                                                                           U At least one of the debtors and another
                                                                           Other information you wish to add about this item, such as local
                                                                           property identification number:
          If you own or have more than one, list here:
                                                                          What is the property? Check all that apply
                                                                                                                             Do not deduct secured claims or exemptions. Put
                                                                          U    Single-family home                            the amount of any secured claims on Schedule 0:
            1.2.                                                                                                             Creditors Who Have Claims Secured by Property.
                    Street address, if available, or other description
                                                                          U    Duplex or multi-unit building
                                                                          U    Condominium or cooperative                    Current value of the Current value of the
                                                                          U    Manufactured or mobile home                   entire property?      portion you own?
                                                                          U    Land
                                                                          U    Investment property
                                                                          U    Timeshare                                     Describe the nature of your ownership
                    City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                          U    Other                                         the entireties, or a life estate), if known.
                                                                          Who has an interest in the property? Check one.
                                                                          U Debtor 1 only
                    County                                                U Debtor 2 only
                                                                          U Debtor 1 and Debtor 2 only                       U Check if this is community property
                                                                          U At least one of the debtors and another              (see instructions)

                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number:



         Official Form 106AIB                                             Schedule NB: Property                                                                 page 1
Filed 02/15/19                                                                            Case 19-90139                                                                                Doc 1

       Debtor 1
                         ks  Firu Nar,,o
                                               t"1
                                            Middle Name
                                                                  C*Lt Name
                                                                              I                                        Case number




                                                                                  What is the property? Check all that apply         Do not deduct secured claims or exemptions. Put

           1.3.
                                                                                  U   Single-family home                             the amount of any secured claims on Schedule D:
                                                                                                                                     Creditors Who Have Claims Secured by Property.
                      Street address, if available, or other description          U   Duplex or multi-unit building
                                                                                  U   Condominium or cooperative                     Current value of the Current value of the
                                                                                                                                     entire property?      portion you own?
                                                                                  U   Manufactured or mobile home
                                                                                  U   Land                                           $                        $
                                                                                  U   Investment property
                      City                            State      ZIP Code         U   Timeshare
                                                                                                                                     Describe the nature of your ownership
                                                                                                                                     interest (such as fee simple, tenancy by
                                                                                  U   Other                                          the entireties, or a life estate), if known.
                                                                                  Who has an interest in the property? Check one.

                                                                                  U   Debtor 1 only
                      County
                                                                                  U   Debtor 2 only
                                                                                  U Debtor 1 and Debtor 2 only                       U   Check if this is community property
                                                                                                                                         (see instructions)
                                                                                  U At least one of the debtors and another
                                                                                  Other information you wish to add about this item, such as local
                                                                                  property identification number:



         Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
         you have attached for Part 1. Write that number here . ......................................................................................   4




     •iw.              Describe Your Vehicles



      Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
      you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


         Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         U       No
                 Yes


                      Make:                                                       Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
          3.1.


                                                                                  Ke
                                                                                                                                     the amount of any secured claims on Schedule 0:
                      Model:                                                           ebtor 1 only
                                                                                                                                     Creditors WhoHave Claims Secured by Properly.
                                                                                         btor 2 only
                      Year:                                                                                                          Current value of the Current value of the
                                                                                  U Debtor 1 and Debtor 2 only
                      Approximate mileage:         .2IcIVOO                       U At least one of the debtors and another
                                                                                                                                     entire property?      portion you own?

                      Other information:
                                                                                  U Check if this is community property (see                                   $________
                                                                                      instructions)



         If you own or have more than one, describe here:

                                                                                  Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
          3.2. Make:
                                                                                                                                     the amount of any secured claims on Schedule 0:
                   Model:                        CMw'. V1                             Debtor 1 only
                                                                                      Debtor 2 only
                                                                                                                                     Creditors Who Have Claims Secured by Properly.

                   Year:                                                                                                             Current value of the Current value of the
                                                                                  U Debtor 1 and Debtor 2 only
                                                                                                                                     entire property?      portion you own?
                   Approximate mileage:            go 1 0t'D                      U At least one of the debtors and another
                   Other information:
                                                                                  U Check if this is community property (see
                                                                                      instructions)
                                                                                                                                           ______              $_O.Vo

      Official Form 106A16                                                        Schedule NB: Property                                                               page 2
Filed 02/15/19                                                                                    Case 19-90139                                                                                                    Doc 1

       Debtor 1                                0 1ttk( '
                                               Middle Nrnee
                                                                                Si k&6
                                                                          Lest Ne,oe
                                                                                                                                          Case number




                                                                                       Who has an interest in the property? Check one.                           Do not deduct secured claims or exemptions. Put
                                                                                                                                                                 the amount of any secured claims on Schedule D:
                                                                                       U Debtor 1 only                                                           Creditors Who Have Claims Secured by Property.
                                                                                       U Debtor 2 only
                                                                                       U Debtor 1 and Debtor 2 only                                               Current value of the Current value of the
                                                                                                                                                                  entire property?      portion you own?
                                                                                       U At least one of the debtors and another

                                                                                       U Check if this is          community property (see
                                                                                           instructions)


                                                                                       Who has an interest in the property? Check one                            Do not deduct secured claims or exemptions. Put
                                                                                                                                                                 the amount of any secured claims on Schedule D:
                                                                                       U Debtor 1 only                                                           Creditors Who Have Claims Secured by Property.
                                                                                       U Debtor 2 only
                                                                                       U Debtor 1 and Debtor 2 only                                               Current value of the Current value of the
                                                                                                                                                                  entire property?      portion you own?
                                                                                       U At least one of the debtors and another

                                                                                       U Check if this is community property                      (see
                                                                                           instructions)




      4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
           Examples.- Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

                No
           U    Yes



            4.1. Make:
                                                                                       Who has an interest in the property? Check one.                           Do not deduct secured claims or exemptions. Put
                                                                                                                                                                 the amount of any secured claims on Schedule D:
                     Model:                                                            LI Debtor 1 only                                                          Creditors Who Have Claims Secured by Property.
                                                                                       LI Debtor 2 only
                    Year:
                                                                                       LI Debtor 1 and Debtor 2 only                                             Current value of the Current value of the
                    Other information                                                  U At least one of the debtors and another                                 entire property?      portion you own?


                                                                                       U Check if this is community property (see
                                                                                           instructions)




                                                                                       Who has an interest in the property? Check one,                           Do not deduct secured claims or exemptions. Put
                                                                                                                                                                 the amount of any secured claims on Schedule D:
                                                                                       U Debtor 1 only                                                           Creditors Who Have Claims Secured by Property.
                                                                                       U Debtor 2 only
                                                                                       U Debtor 1 and Debtor 2 only                                              Current value of the Current value of the
                                                                                                                                                                 entire property?      portion you own?
                                                                                       U At least one of the debtors and another

                                                                                       U Check if this is community property (see
                                                                                           instructions)




      5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for p ages
           you have attached for Part 2. Write that number here .............................................................................................................................
                                                                                                                                                                                                L____0   •DD
                                                                                                                                                                                                I



       Official Form 106A16                                                             Schedule A/B: Property                                                                                           page 3
Filed 02/15/19                                                                          Case 19-90139                                                                                             Doc 1

       Debtor 1        P)c b Wp
                        First Neme          Middle Name
                                                            N6V6  Last Name
                                                                                                                                 Case number




                    Describe Your Personal and Household Items

                                                                                                                                                                    Current value of the
      Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                    portion you own?
                                                                                                                                                                    Do not deduct secured daims
                                                                                                                                                                    or exemptions.
         Household goods and furnishings
         Examples: Major appliances, furniture, linens, china, kitchenware


              Yes. Describe........               fij
                                                                 1Q                                         vk        (f                                             $_LO.O
         Electronics
         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                        collections; electronic devices including cell phones, cameras, media players, games
              No
          fYes. Describe


      B. Collectibles of value

         Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                        stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
              No
              Yes. Describe


         Equipment for sports and hobbies
         Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                        and kayaks; carpentry tools; musical instruments


                  :5. Describe
                                                                                                                                                                $____________

         Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment

                     Describe..........(;:)
                                                                                                                                                    ...
                                                                                                                                                                     $_(DO.DD
      11, Clothes
         Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
         IJN0                                                                                                     ............                                 -.
              Yes. Describe ..........



      12. Jewelry

         Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                   gold, silver




         Any other personal and household items you did not already list, including any health aids you did not list

              No
              Yes. Give specific
              information ...............

         Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
         for Part 3. Write that number here ............................................................................................................   4
                                                                                                                                                                     $_
                                                                                                                                                                        L
                                                                                                                                                                          I DI_0 0

       Official Form 106A/B                                                    Schedule A/B: Property                                                                            page 4
Filed 02/15/19                                                                Case 19-90139                                                                                       Doc 1

       Debtor 1         VJ) &
                          Firu Nrno   Middic Nrrre
                                                         €b\Lt Name
                                                                                                     Case number   (,fk,ovn)___________________________________


                    Describe Your Financial Assets


      Do you own or have any legal or equitable interest in any of the following?                                                                  Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions.

         Cash
         Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

              No
              Yes   ...................................................................................             Cash'.,,,,,,,.,,,.,,,,,,,.,,    $__________________



         Deposits of money
         Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                    and other similar institutions. If you have multiple accounts with the same institution, list each.

              No
              Yes                                                       Institution name:


                                      17,1. Checking account:

                                      17,2. Checking account:

                                      17.3. Savings account:

                                      17.4. Savings account:

                                      17.5. Certificates of deposit:
                                                                                                                                                    $

                                      17.6. Other financial account:                                                                                $

                                      17.7. Other financial account:                                                                                $

                                      17.8. Other financial account:
                                                                                                                                                    $

                                      17.9. Other financial account:




         Bonds, mutual funds, or publicly traded stocks
         Examples: Bond funds, investment accounts with brokerage firms, money market accounts


         U    Yes..................   Institution or issuer name:

                                                                                                                                                    $

                                                                                                                                                    $

                                                                                                                                                    $




         Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
         an LLC, partnership, and joint venture

              No                      Name of entity:                                                               % of ownership:
             Yes. Give specific                                                                                                       %
             information about
             them
                                                                                                                                      %




       Official Form 106AIB                                            Schedule A/B: Property                                                                   page 5
Filed 02/15/19                                                                                 Case 19-90139                                                                Doc 1

       Debtor 1                Jhh S&
                             irsi Name
                                                  O\.tt(C
                                                  Middle Name
                                                                        C& Wg
                                                                            Last Name
                                                                                                                Case number   (if known)_________________________________

                                                           2
           Government and corporate bonds and other negotiable and non -negotiable instruments
           Negotiable instruments include personal checks, cashiers ' checks, promissory notes, and money orders.
           Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.



           4N  Yes.
                 o Give specific
               information about
                                                  Issuer name:

               them .......................




           Retirement or pension accounts
           Examples. Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savin g s accounts, or other pension or profit -sharing plans

       ,   4 W
           U   Yes. List each
               account separately.. Type of account:                           Institution name:

                                                  401(k) or similar plan:

                                                  Pension plan:                                                                                     $

                                                  IRA:                                                                                              $
                                                  Retirement account:                                                                               $

                                                  Keogh:                                                                                            $

                                                  Additional account:

                                                  Additional account:



           Security deposits and prepayments
           Your share of all unused deposits you have made so that you may continue service or use from a company
           Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
           companies, or others

           $o

           U   Yes                                                      Institution name or individual:

                                                  Electric:
                                                                                                                                                    $
                                                  Gas:

                                                  Heating oil:
                                                                                                                                                    $
                                                  Security deposit on rental unit:

                                                  Prepaid rent:

                                                  Telephone:

                                                  Water:

                                                  Rented furniture
                                                                                                                                                    $
                                                  Other:



           Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)



           U   Yes .............. .............   Issuer name and description:

                                                                                                                                                    $




       Official Form 1 O6AIB                                                            Schedule NB: Property                                                  page 6
Filed 02/15/19                                                                                           Case 19-90139                                                                             Doc 1

       Debtor 1            16
                            First Name
                                                     O&(.J
                                                      Middle Name
                                                                                           'V'I
                                                                                       Last Name
                                                                                                                                 Case number (if haomn)_________________________________




         Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
              6 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

                  No
                  Yes   .....................................       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):


                                                                                                                                                                           $

                                                                                                                                                                           $

                                                                                                                                                                           $


         Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
         exercisable for your benefit



        ,No
          Yes. Give specific
                  information about them...


             Patents, copyrights, trademarks, trade secrets, and other intellectual property
             Examples: Internet domain names, websites, proceeds from royalties and licensing agreements


                  Yes.Givespecific
                  information about them...
                                                                I
             Licenses, franchises, and other general intangibles
             Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

             LI   No
         .        Yes. Give specific
                  information about them
                                                                         1?i              içct._Urs.Sc 1 fCc..1ciic<.                                                      $_V t)O
      Money or property owed to you?                                                                                                                                       Current value of the
                                                                                                                                                                           portion you own?
                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                           claims or exemptions.

      25. Tax refunds owed to you

         KN 0
             U
           Yes. Give specific information
                                                                                                                                                 Federal:              $
                about them, including whether
                you already filed the returns                                                                                                    State:                $
                and the tax years                       .......................
                                                                                                                                                 Local:                $


      29. Family support
             Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
                  No
                  Yes. Give specific information                      ..............
                                                                                                                                                Alimony:                   $_________________
                                                                                                                                                Maintenance:               $___________________
                                                                                                                                                Support:                   $_________________
                                                                                                                                                Divorce settlement:        $
                                                                                                                                                Property settlement:       $

      30. Other amounts someone owes you
             Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                            Social Security benefits; unpaid loans you made to someone else
                  No
                  Yes. Give specific information. .............. .




       Official Form 106A/B                                                                        Schedule A/B: Property                                                            page 7
Filed 02/15/19                                                                                          Case 19-90139                                                                                                                                  Doc 1

       Debtor 1          12JSS
                         Fru Nene
                                             Ot'44('\
                                             Middle Naree                Lest Nanre
                                                                                       W                                                                   Case number (if koow)___________________________________




         Interests in insurance policies
         Examples. Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
                No
                Yes. Name the insurance company                         Company name:                                                                            Beneficiary:                                             Surrender or refund value:
                     of each policy and list its value...




                                                                                                                                                                                                                          $

         Any interest in property that is due you from someone who has died
         If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
         property because someone has died.

        Ar
        U
                No
                Yes. Give specific information ..............
                                                                                                                                                         ..... ....................


         Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
         Examples: Accidents, employment disputes, insurance claims, or rights to sue


            U   Yes. Describe each claim. ................ ....


         Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
         to set off claims


            U   Yes. Describe each claim. ........... ..........




        YY
         Any financial assets you did not already list

                No
                  es. Give specific information



      36 Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
         forPart 4. Write that number here                  ........................................................................................................................................................4         b.0t           -I
     •i                Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

         Do you own or have any legal or equitable interest in any business-related property?
        ,       'No. Go to Part 6.
            U   Yes. Go to line 38.

                                                                                                                                                                                                                        Current value of the
                                                                                                                                                                                                                        portion you own?
                                                                                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                                                                                        or exemptions.

         Accounts receivable or commissions you already earned
                No
            U   Yes. Describe


         Office equipment, furnishings, and supplies
         Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
            U   No
            U   Yes. Describe       ......


       Official Form 106AIB                                                                 Schedule A/B: Property                                                                                                                    page 8
Filed 02/15/19                                                                                        Case 19-90139                                                                                                   Doc 1

       Debtor 1           9AS
                          F,rt None
                                              O\..vNno
                                               Middlo
                                                                                   c
                                                                            Lest N,oe
                                                                                          W                                                       Case number   (if k,,ovn)___________________________________



      40. Machinery, fixtures, equipment, supplies you use In business, and tools of your trade

          IJNo
          U Yes. Describe


      41 Inventory
          JN0
          U Yes. Describe.......


      42. Interests in partnerships or joint ventures

          UNo
          U Yes. Describe....... Name of entity                                                                                                                    % of ownership:




         Customer lists, mailing lists, or other compilations
          UNo
          U   Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?

                      UN0
                      U     Yes. Describe........



         Any business-related property you did not already list
          UNo
          U   Yes. Give specific
              information .........
                                                                                                                                                                                        $

                                                                                                                                                                                        $




      45 Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
         for Part 5. Write that number here ............................................................................................................                        4



                       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                       If you own or have an interest in farmland, list it in Part 1.


         1oju own or have any legal or equitable interest in any farm- or commercial fishing-related property?
         AN No. Go to Part 7.
         U Yes. Go to line 47.
                                                                                                                                                                                       Current value of the
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured claims
                                                                                                                                                                                       or exemptions.
          Farm animals
          Examples: Livestock, poultry, farm-raised fish
          UNo
          UYes ....
               ....... ...............




       Official Form 106A/B                                                                 Schedule NB: Property                                                                                   page 9
Filed 02/15/19                                                                                                 Case 19-90139                                                                                                               Doc 1

       Debtor 1                 )V
                              rst Name
                                                 O\II S1J
                                                   Middle Name
                                                                               e&ci W
                                                                                  Last Name
                                                                                                                                                              Case number         (fkeown)___________________________________


         Crops—either growing or harvested

          UNo
          U Yes. Give specific
               information.

         Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
          UNo
          Li Yes


         Farm and fishing supplies, chemicals, and feed

          LI No
          U Yes...........................


         Any farm- and commercial fishing-related property you did not already list
          LIN0
          U Yes. Give specific
                information . ............


          Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
          forPart 6. Write that number here ........................................................................................................................................................ 4




     •i                 Describe All Property You Own or Have an Interest in That You Did Not List Above

          Do you have other property of any kind you did not already list?
          Examples; Season tickets, country club membership

                No
                Yes. Give specific
                information




         Add the dollar value of all of your entries from Part 7. Write that number here .....................................................................                                                         $        00

     •l:                List the Totals of Each Part of this Form


         Part 1: Total real estate, line 2 ....................................................................................................................................................................

         Part 2: Total vehicles, line 5

         Part 3: Total personal and household items, line 15                                                                $

         Part 4: Total financial assets, line 36                                                                            $          0.00
      59, Part 5: Total business-related property, line 45                                                                  $

         Part 6: Total farm- and fishing-related property, line 52                                                        $ f•OO
         Part 7: Total other property not listed, line 54                                                                + _0.00
         Total personal property. Add lines 56 through 61                                                                   $                                    Copy personal property total 4                   +$       (   1.X) 0O

      63. Total of all property on Schedule NB. Add line 55 + line 62......................................................................................
                                                                                                                                                                                                                  H ioo.O
       Official Form 106A/B                                                                        Schedule NB: Property                                                                                                         page 10
Filed 02/15/19                                                                Case 19-90139                                                                              Doc 1




        Debtor   1
                            First Name               Middle Name               Last Name

        Debtor   2
        (Spouse, if filing) First Name               Mudle Name                Last Name


        United States Bankruptcy Court for the: _____________ District of

        Case number                                                                                                                            U   Check if this is an
         (It known)
                                                                                                                                                   amended filing



       Official Form 1 06C
       Schedule C: The Property You Claim as Exempt                                                                                                          04/16

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
       Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
       space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
       your name and case number (if known).

       For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
       specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
       of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
       retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
       limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
       would be limited to the applicable statutory amount.


      •I Identify the Property You Claim as Exempt


            Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
             U    You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
             U    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



            For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


              Brief description of the property and line on Current value of the           Amount of the exemption you claim       Specific laws that allow exemption
              Schedule A/B that lists this property          portion you own
                                                                   Copy the value from     Check only one box for each exemption
                                                                   Schedule A/B

             Brief
             description:                                           $                      U$
             Line from                                                                     U 100% of fair market value, up to
             Schedule NB                       any applicable statutory limit


             Brief
             description:                                           $                      U$
             Line from
                                                                                           U 100% of fair market value, up to
             Schedule A/B                                                                     any applicable statutory limit

             Brief
             description:                                           $                      U$
             Line from                                                                     U 100% of fair market value, up to
             Schedule NB             _______                                                  any applicable statutory limit


            Are you claiming a homestead exemption of more than $160,375?
            (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

                     No
             U    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                     UN0
                     U    Yes



       Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                         page 1 of
Filed 02/15/19                                                              Case 19-90139                                                                              Doc 1

       Debtor 1                                                                                        Case number (ifheowe)________________________________________
                      Feid Nene    Middle Nrne            Lesi Nne




                     Additional Page


             Brief description of the property and line          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
             on Schedule A/B that lists this property            portion you own
                                                                 Copy the value from    Check only one box for each exemption
                                                                 Schedule A/B

             Brief
             description:                                            $                  U$______
             Line from
                                                                                        U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit

             Brief
             description:                                            $                  U$______
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit


             Brief
             description:                                            $                  Us___
             Line from
                                                                                        U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit


             Brief
             description:                                            $                  Us______
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit

             Brief
             description:                                            $                  Us_____
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit


             Brief
             description:                                            $                  Us_____
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit


             Brief
             description:                                            $                  Us______
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit

             Brief
             description:                                                               Us______
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit


             Brief
             description:                                                               Us______
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit


             Brief
             description:                                                               Us_____
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit

             Brief
             description:                                            $                  Us_____
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B                                                                  any applicable statutory limit


             Brief
             description:                                                               U$_____
             Line from                                                                  U 100% of fair market value, up to
             Schedule A/B:                                                                 any applicable statutory limit



       Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                        page - of_
Filed 02/15/19                                                                               Case 19-90139                                                                                  Doc 1




         Debtor 1
                                                           "MstdleNarne

         Debtor 2
         (Spouse, if fling)    First Name                    Middle Name                     Last Name


         United States Bankruptcy Court for the:                                             District of
                                                                                                           (State)
         Case number
         (II known)                                                                                                                                               D   Check if this is an
                                                                                                                                                                      amended filing


         Official Form 106D
         Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15

         Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
         information. If more space is needed, copy the Additional Page, fill it out number the entries, and attach it to this form. On the top of any
         additional pages, write your name and case number (if known).


              Do any creditors have claims secured by your property?
              LI      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                   "ces Fill in all of the information below.


                           List All Secured Claims
     •                                                                                                                               Column A              Column B            Column C
             List all secured claims. If a creditor has more than one secured claim, list the creditor separately                    Amount of claim       Valueofcollateral   Unsecured
             for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                         that supportsthis   portion
                                                                                                                                     Do not deduct the
             As much as possible, list the claims in alphabetical order according to the creditor's name.                            value of collateral   claim               If any

     LiiiI                                                            Describe the property that secures the claim:                  $_     g4g .Db        $______________
              Creditors Na!ne

                   I o-it                                                   o1?           4iL        &,t.v
              Number             Street
                                                                      As of the date you file, the claim is: Check all that apply.
                                                                             Contingent
              Si         ?fl117(flt         T7                               Unliquidated
              City                           Ste e   ZIP   Code        U     Disputed

          Who owes the debt? Check one.                                       re of lien. Check all that apply.
         1            ebtor 1 only                                    ?A     ~ n agreement you made (such as mo rt gage or secured
          Tlebtor 2 only                                                     car loan)
             •     Debtor 1 and Debtor 2 only                          U     Statutory lien (such as tax lien, mechanic's lien)
             •    At least one of the debtors and another              U     Judgment lien from a lawsuit
                                                                       U     Other (including a right to offset)
          U       Check if this claim relates to a
                  community debt
          Date debt was incurred                                      Last 4 digits of account number

                      USA'P                                           Descnbethepropertythatsecurestheclaim:                         $_   '1401 DO.
                                                                                                                                                           $
              Creditors Name


              Num er             Street
                                                                      Ff the date you file, the claim is: Check all that apply.



              City                          -State ZIP Code           U      Disputed

          Who owes the debt? Check one.                                    ature of lien. Check all that apply.


             U
             Li
                  "Debtor 1 only
                   Debtor 2 only
                   Debtor 1 and Debtor 2 only
                                                                      9
                                                                      U
                                                                             car loan)
                                                                                                                     rt
                                                                             An agreement you made (such as mo gage or secured


                                                                             Statutory lien (such as tax lien, mechanic's lien)
             U    At least one of the debtors and another             U      Judgment lien from a lawsuit
                                                                      U      Other (including a right to offset)
          Li      Check if this claim relates to a
                  community debt                                                                      ') q
          Date debt was incurred                                      Last 4 digits of account number -
               Add the dollar value of your entries in Column A on this page. Write that number here:


             Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of_
Filed 02/15/19                                                                  Case 19-90139                                                                                           Doc 1

       Debtor 1        tAS
                        First Name
                                      0Middle Name
                                                            !474
                                                           Last Name
                                                                                                                      Case number



                    Additional Page                                                                                            Column A              Column B               Column C
                                                                                                                              Amount of claim        Value of collateral    Unsecured
                    After listing any entries on this page, number them beginning with 2.3, followed                                                 that supports this     portion
                                                                                                                              Do not deduct the
                    by 2.4, and so forth.                                                                                                            claim
                                                                                                                              value of collateral,                          If any

                                                           Describe the property that secures the claim:                      $                      $                     $____________
           Creditor s Name


           Number            Street


                                                           As of the date you file, the claim is: Check all that apply.
                                                           U    Contingent
           City                        State    ZIP Code   U    Unliquidated
                                                           U    Disputed

        Who owes the debt? Check one.                      Nature of lien. Check all that apply.
        U    Debtor 1 only                                 U    An agreement you made (such as mortgage or secured
        U    Debtor 2 only                                      car loan)
        U    Debtor 1 and Debtor 2 only                    U Statutory lien (such as tax lien, mechanic' s lien)
        U    At least one of the debtors and another       U Judgment lien from a lawsuit
                                                           U Other (including a right to offset)
        U    Check if this claim relates to a
             community debt

        Date debt was incurred                             Last 4 digits of account number -                   -


                                                           Describe the property that secures the claim:                      $                      $______________
           Creditors Name


           Number            Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           U    Contingent
                                                                Unliquidated
           City                        State    ZIP Code
                                                           U    Disputed
        Who owes the debt? Check one.
                                                           Nature of lien. Check all that apply.
        U    Debtor 1 only
                                                           U    An agreement you made (such as mortgage or secured
        U    Debtor 2 only                                      car loan)
        U    Debtor 1 and Debtor 2 only                    U    Statutory lien (such as tax lien, mechanic's lien)
        U    At least one of the debtors and another       U    Judgment lien from a lawsuit
                                                           U    Other (including a right to offset)
        U    Check if this claim relates to a
             community debt

        Date debt was incurred                             Last 4 digits of account number


                                                           Describe the property that secures the claim:                      $                      $                     $____________
           Creditor's Name


           Number            Street


                                                           As of the date you file, the claim is: Check all that apply.
                                                           U    Contingent
           City                        State    ZIP Code   U    Unliquidated
                                                           U    Disputed
        Who owes the debt? Check one,                      Nature of lien. Check all that apply.
        U    Debtor 1 only                                 U    An agreement you made (such as mortgage or secured
        U    Debtor 2 only                                      car loan)
        U    Debtor 1 and Debtor 2 only                    U    Statutory lien (such as tax lien, mechanic' s lien)
        U    At least one of the debtors and another       U    Judgment lien from a lawsuit
                                                           U    Other (including a right to offset)
        U    Check if this claim relates to a
             community debt
        Date debt was incurred                             Last 4 digits of account number

                  Add the dollar value of your entries in Column A on this page. Write that number here:
                  If this is the last page of your form, add the dollar value totals from all pages.
                  Write that number here:

         Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page - of
Filed 02/15/19                                                            Case 19-90139                                                                                   Doc 1


       Debtor 1
                       Firu Name
                                    Q\dj
                                    Middle Name         Last Name
                                                                                                        Case number   (,fk,ovn)________________________________________

      •flTW            List Others to Be Notified for a Debt That You Already Listed

         Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
         agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
         you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
         be notified for any debts in Part 1, do not fill out orsubmit this page.

                                                                                                   On which line in Part 1 did you enter the creditor?

              Name                                                                                 Last 4 digits of account number .
                                                                                                                                   -        -    -    -




              Number       Street




              City                                         State          ZIP Code


      LII     Name
                                                                                                   On which line in Part I did you enter the creditor?

                                                                                                   Last 4 digits of account number .
                                                                                                                                   -        -    -    -




              Number       Street




              City                                         State          ZIP Code


      FT      Name
                                                                                                   On which line in Part I did you enter the creditor?

                                                                                                   Last 4 digits of account number .
                                                                                                                                   -        -    -   -




              Number       Street




              City                                         State          ZIP Code

                                                                                                   On which line in Part I did you enter the creditor?

              Name                                                                                 Last 4 digits of account number .
                                                                                                                                   -        -    -   -




              Number       Street




              City                                         State          ZIP Code

                                                                                                   On which line in Part I did you enter the creditor?

              Name                                                                                 Last 4 digits of account number .
                                                                                                                                   -        -




              Number       Street                                                              -




              City                                         State          ZIP Code


      LI      Name
                                                                                                   On which line in Part I did you enter the creditor?

                                                                                                   Last 4 digits of account number .
                                                                                                                                   -        -    -   -




              Number       Street




              City                                         State          ZIP Code



         Official Form 106D                       Part 2 of ScheduleD: Creditors Who Have Claims Secured by Property                                  page   -   of
Filed 02/15/19                                                                 Case 19-90139                                                                                    Doc 1



        Debtor 1                  MJ                  V LW4
                              First Name                Middle Name                  Name

        Debtor 2
        (Spouse, if filing)   First Name                Middle Name              Last Name


        United States Bankruptcy Court for the:                                  Distnct of
                                                                                              (State)
        Case number
                                                                                                                                                      U   Check if this is an
         (If known)                                                                                                                                       amended filing


       Official Form I06EIF
       Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                            12/15
       Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
       List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
       A/B: Property (Official Form I06NB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
       creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
       needed, copy the Part you need, fill it out number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
       any additional pages, write your name and case number (if known).

                        List All of Your PRIORITY Unsecured Claims

           Do any creditors have priority unsecured claims against you?
           LI    No. Go to Part 2.
                 Yes.
           List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
           each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
           nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
           unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
           (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                       Total claim   Priority     Nonpriority
                                                                                                                                                     amount       amount


             Prioiity Creditors Name
                                                                        Last4digits of account number          ..L.f.... '32_.- $_ (,1'134O4                     $_________

               tO1D                         cWV                         When was the debt incurred?              06 -b jg
             Number                Street
                                                                        As of the date you file, the claim is: Check all that apply.

                ty                I
                                             i'
                                              State
                                                         19199
                                                          Code
                                                         ZIP
                                                                        U Contingent
                                                                        U Unliquidated
             W/lo incurred the debt? Check one.
                                                                        U Disputed
                Debtor 1 only
                     Debtor   2   only                                  Type of PRIORITY unsecured claim:
             U Debtor 1 and Debtor 2 only                               U   Domestic support obligations
             U At least one of the debtors and another                  U   Taxes and certain other debts you owe the government
             U Check if this claim is for a community debt              U   Claims for death or personal injury while   you were
             Is the claim subject to offset?                                intoxicated
             UNo                                                        U   Other. Specify
             U Yes
                                                                        Last 4 digits of account number       JL k. !....'t....
                                                                        When was the debt incurred?             I,  ._jLf?   .i


             Number                Street
                                                                        As of the date you file, the claim is: Check all that apply.
                                                                        U Contingent
                                               Ste                      U Unliquidated
                      incurred the debt? Check one.                     U Disputed

            Tc        ebtor I only
                      ebtor 2 only
             U Debtor 1 and Debtor 2 only
                                                                        Type of PRIORITY unsecured claim:
                                                                        U Domestic support obligations
                                                                        U Taxes and certain other debts you owe the government
             U At least one of the debtors and another
                                                                        Li Claims for death or personal injury while you were
             U Check if this claim is for a community debt                  intoxicated
             Is the claim subject to offset?                            Li Other. Specify
             UN0
             U Yes

       Official Form 1 O6EIF                                     Schedule ElF: Creditors Who Have Unsecured Claims                                          page 1 of
Filed 02/15/19                                                                         Case 19-90139                                                                                         Doc 1
       Debtor 1           P                   0 Ic                 4b     6S                                           Case number
                          First Narrrc        Middle Name        Lest Narrre


      •1                  Your PRIORITY Unsecured Claims - Continuation Page

       After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                     Total claim       Priority   Nonpriority
                                                                                                                                                                    amount     amount


                Gj%IJ•                                                         Last 4 digits of account number
             Priority Creditors Name

              1111 '4& V1
             Number              Street
                                                                               When was the debt incurred?

                                                                               As of the date you file, the claim is: Check all that apply.


             C 0 w'O
             City
                                                        t
                                                    State   ZIP Code
                                                                               U
                                                                               U
                                                                                   Contingent
                                                                                   Unliquidated
                                                                               U   Disputed




             F
                  ho incurred the debt? Check one,
                     ebtor 1 only                                              Type of PRIORITY unsecured claim:
                    D ebtor 2 only
                                                                               U   Domestic support obligations
             U      Debtor 1 and Debtor 2 only
                                                                               U   Taxes and certain other debts you owe the government
             U      At least one of the debtors and another
                                                                               U   Claims for death or personal injury while you were
                                                                                   intoxicated
             U Check if this claim is for a community debt
                                                                               U   Other. Specify

             Is the claim subject to offset?
             UN0
             UYes



                                                                               Last 4 digits of account number               .                $                 $_________ $___________
                                                                                                                                   .


                                                                               When was the debt incurred?          302 0 ki
                                         og                                    As of the date you file, the claim is: Check all that apply.

                                                     tta      (gVç3            U   Contingent
             City                                   State   ZIP Code           U   Unliquidated
                                                                               U   Disputed
             Who incurred the debt? Check one.

                     ebtor 1 only                                              Type of PRIORITY unsecured claim:
             U      Debtor 2 only
                                                                               U   Domestic support obligations
             U      Debtor 1 and Debtor 2 only
                                                                               U   Taxes and certain other debts you owe the government
             U      At least one of the debtors and another
                                                                               U   Claims for death or personal injury while you were
                                                                                   intoxicated
             U      Check if this claim is for a community debt
                                                                               U   Other. Specify

             Is the claim subject to offset?

                    No
             UYes


                                                                               Last 4 digits of account number - - - - $                                        $              $__________
             Priority Creditors Name

                                                                               When was the debt incurred?
             Number              Street

                                                                               As of the date you file, the claim is: Check all that apply.

                                                                               U   Contingent
             City                                   State   ZIP Code           U   Unliquidated
                                                                               U   Disputed
             Who incurred the debt? Check one.

             U      Debtor 1 only                                              Type of PRIORITY unsecured claim:
             U      Debtor 2 only
                                                                               U   Domestic support obligations
             U      Debtor 1 and Debtor 2 only
                                                                               U   Taxes and certain other debts you owe the government
             U      At least one of the debtors and another
                                                                               U   Claims for death or personal injury while you were
                                                                                   intoxicated
             U Check if this claim            is for a community debt
                                                                               U   Other. Specify

             Is the claim subject to offset?
             U      No
             U      Yes


         Official   Form 106EIF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                           page - of
Filed 02/15/19                                                                            Case 19-90139                                                                                        Doc 1
       Debtor I                                                                                                      Case number
                            First Name      Middle Name            Last Name



      •mw                  List All of Your NONPRIORITY Unsecured Claims

             Do any creditors have nonpriority unsecured claims against you?
              LINo. You have nothing to report in this part. Submit this form to the court with your other schedules.
              DYes

             List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
             nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
             included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three norrpriority unsecured
             claims fill out the Continuation Page of Part 2.

                                                                                                                                                                         :Tothl claim

      4.1
                                                                                               Last 4 digits of account number .
                                                                                                                               -                -      -

               Nonpriority Creditors Name                                                                                                                               $_______________________
                                                                                               When was the debt incurred?
               Number             Street


               City                                             State          ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                               U    Contingent
               Who incurred the debt? Check one.                                               U    Unliquidated
               U      Debtor 1 only                                                            U    Disputed
               U      Debtor 2 only
               U      Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
               U      At least one of the debtors and another
                                                                                               U    Student loans

               U      Check if this claim is for a community debt                              U    Obligations arising out of a separation agreement or divorce
                                                                                                    that you did not report as priority claims
               Is the claim subject to offset?                                                 U    Debts to pension or profit-sharing plans, and other similar debts
               U      No                                                                       U    Other. Specify
               Ues


                                                                                               Last 4 digits of account number        -     -     -    -                $________________
               Nonpnority Creditor's Name                                                      When was the debt incurred?


               Number             Street
                                                                                               As of the date you file, the claim is: Check all that apply.
               City                                             State          ZIP Code
                                                                                               U    Contingent

               Who incurred the debt? Check one.                                               U    Unliquidated

               U      Debtor 1 only
                                                                                               U    Disputed

               U      Debtor 2 only
                                                                                               Type of NONPRIORITY unsecured claim:
               U      Debtor 1 and Debtor 2 only
               U      At least one of the debtors and another                                  Ii   Student loans
                                                                                               U    Obligations arising out of a separation agreement or divorce
               U      Check if this claim is for a community debt                                   that you did not report as priority claims

               Is the claim subject to offset?                                                 U    Debts to pension or profit-sharing plans, and other similar debts

               U      No                                                                       U    Other. Specify

               U      Yes


                                                                                               Last 4 digits of account number - - - -
               Nooprionty Creditor's Name
                                                                                               When was the debt incurred?

               Number             Street

                                                                                               As of the date you file, the claim is: Check all that apply.
                                                                               ZIP Code

               Who incurred the debt? Check one,
                                                                                               U    Contingent
                                                                                               U    Unliquidated
               U      Debtor 1 only
                                                                                               U    Disputed
               U      Debtor 2 only
               U      Debtor 1 and Debtor 2 only
                                                                                               Type of NONPRIORITY unsecured claim:
               U      At least one of the debtors and another
                                                                                               U    Student loans
               U      Check if this claim is for a community debt                              U    Obligations arising out of a separation agreement or divorce
                                                                                                    that you did not report as priority claims
               Is the claim subject to offset?
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
               UNo
                                                                                               U    Other. Specify
               U      Yes




            Official Form 106E/F                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                       page - of_
Filed 02/15/19                                                                               Case 19-90139                                                                                      Doc 1
       Debtor 1                                                                                                        Case number
                             First Name      Middle Name            Last Name



                          Your NONPRIORITY Unsecured Claims - Continuation Page



       After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                                   Totai   claim


                                                                                                    Last 4 digits of account number             -          -
                                                                                                                                                                            $
                Nonpriority Creditors Name
                                                                                                   When was the debt incurred?

                Number
                                                                                                   As of the date you file, the claim is: Check all that apply.

                                                                                                    U   Contingent
                                                                                                    U   Unliquidated
                Who incurred the debt? Check one.
                                                                                                    U   Disputed
                U      Debtor I only
                U      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
                U      Debtor 1 and Debtor 2 only
                                                                                                    U   Student loans
                U      At least one of the debtors and another
                                                                                                    U   Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claima
                U      Check if this claim is for a community debt
                                                                                                    U   Debts to pension or profit-sharing plans, and other similar debts
                Is the claim Subject to offset?                                                     U   Other, Specify_______________________________
                UN0
                U Yes



                                                                                                    Last4digitsofaccountnumber                       _ _________
                Nonpnonty Creditors Name
                                                                                                   When was the debt incurred?
                Number            Street
                                                                                                   As of the date you file, the claim is: Check all that apply.

                City                                             State          ZIP   Code          U   Contingent
                                                                                                    U   Unliquidated
                Who incurred the debt? Check one.
                                                                                                    U   Disputed
                U      Debtor 1 only
                U      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
                U      Debtor 1 and Debtor 2 only
                                                                                                    U   Student loans
                U      At least one of the debtors and another
                                                                                                    U   Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
                U      Check if this claim is for a community debt
                                                                                                    U   Debts to pension or profit-sharing plans, and other similar debts
                Is the claim subject to offset?                                                     U   Other. Specify_______________________________
                UN0
                U Yes

           ,-                                         --.,-,,-                                                                                                              $__
                                                  -                                                 Last 4 digits of account number - - - -
                Nonpsonty Creditors Name
                                                                                                   When was the debt incurred?

                Number            Street
                                                                                                   As of the date you file, the claim is: Check all that apply.

                                                                                                    U   Contingent
                                                                                                    U   Unliquidated
                Who incurred the debt? Check one.                                                   U   Disputed
                U      Debtor 1 only
                U      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
                U      Debtor 1 and Debtor 2 only
                                                                                                    U   Student loans
                U      At least one of the debtors and another
                                                                                                    U   Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
                U      Check if this claim is for a community debt
                                                                                                    U   Debts to pension or profit-sharing plans, and other similar debts
                Is the claim subject to offset?                                                     U   Other. Specify_________________________________
                UNo
                UYes




         Official Form 106E/F                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                      page - of_
Filed 02/15/19                                                                     Case 19-90139                                                                                 Doc 1
       Debtor   1                                                                                           Case number yr
                      Firut Name     Middle Name           Lee Name



                     List Others to Be Notified About a Debt That You Already Listed


       5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
          example, it a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
          2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
          additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

                                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
            Name
                                                                                      Line       of (Check one):    LI   Part 1: Creditors with Priority Unsecured Claims
            Number          Street                                                                                  LI   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                      Last 4 digits of account number     -    -    -    -



            City                                   State              ZIP   Code

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
            Name
                                                                                      Line        of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
            Number          Street                                                                                  LI   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number
            City                                   State              ZIP   Code                                          -    -     -




                                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
            Name
                                                                                      Line        of (Check one):   LI   Part 1: Creditors with Priority Unsecured Claims
            Number          Street                                                                                  U    Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number .
                                                                                                                      -             -    -
            City                               State                  ZIP   Code

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
            Name
                                                                                      Line        of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
            Number          Street                                                                                  U    Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                       Last 4 digits of account number
            City                                   State              ZIP   Code                                          -     -




                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
            Name
                                                                                      Line        of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
            Number         Street                                                                                   LI   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number_         -    -    -

                                                   State              ZIPC0de

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
            Name
                                                                                      Line       of (Check one):    LI   Part 1: Creditors with Priority Unsecured Claims
            Number         Street                                                                                   LI   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number     -    -    -    -

            City                               State                  ZIP   Code

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
            Name

                                                                                      Line       of (Check one):    LI   Part 1: Creditors with Priority Unsecured Claims
            Number         Street
                                                                                                                    U    Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims


            City                                   State              ZIP   Code      Last4 digits of account number_          -    -    -




        Official Form 106E/F                                Schedule ElF: Creditors Who Have Unsecured Claims                                                   page    -   of
Filed 02/15/19                                                            Case 19-90139                                                                   Doc 1
       Debtor 1                                                                                        Case number   (f
                      First Name     Middle Name         Last Name




                   Add the Amounts for Each Type of Unsecured Claim



       6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
          Add the amounts for each type of unsecured claim.




                                                                                                 Total claim


                       6a. Domestic support obligations                                6a.
       Total claims                                                                              $_______________________
       from Part I
                       6b. Taxes and certain other debts you owe the
                           government
                                                                                                 $_____________________

                             Claims for death or personal injury while you were
                             intoxicated                                               6c.
                                                                                                 $_______________________

                       6d. Other. Add all other priority unsecured claims.
                           Write that amount here.                                     6d.   + $________________________


                        Be. Total. Add lines 6a through 6d.                            6e.




                                                                                                 Total claim


                       6f. Student loans                                               6f.
       Total claims                                                                               $_______________________
       from Part 2
                       6g. Obligations arising out of a separation agreement
                           or divorce that you did not report as priority
                           claims                                                                 $_______________________
                             Debts to pension or profit-sharing plans, and other
                             similar debts                                             6h.       $_______________________

                       6i. Other. Add all other nonpriority unsecured claims.
                           Write that amount here.                                     6i.   +

                       6j. Total. Add lines 6f through 6i.                             6j.




         Official Form 1 06E/F                               Schedule ElF: Creditors Who Have Unsecured Claims                                page - of
Filed 02/15/19                                                                 Case 19-90139                                                                                  Doc 1




        Debtor
                             First Nurse               Middle Neere             Lust Nurne

        Debtor 2
        (Spouse If filing)   First Nurse               Middle Nurse             Lust Nurse


        United States Bankruptcy Court for                                     District of
                                                                                             (State)
        Case number
         (If known)                                                                                                                                   U Check if this is an
                                                                                                                                                         amended filing


       Official Form 106G
       Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, copy the additional page, fill it out number the entries, and attach it to this page. On the top of any
       additional pages, write your name and case number (if known).


              Do you have any executory contracts or unexpired leases?
              U       No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              U       Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 1 O6NB).

              List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
              example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
              unexpired leases.



              Person or company with whom you have the contract or lease                                  State what the contract or lease is for


       2.1

              Name

              Number            Street

              City                                 State      ZIP Code

       2.2!
              Name

              Number            Street


       Lc!Y                                        State      ZIP Code
       2.3.

              Name

              Number            Street

              City                                 State      ZIP Code
       2.4
              Name

              Number            Street

                ity                                Ste                9

       2.5!
              Name

              Number            Street

              City                                 State      ZIP Code


       Official Form 1060                                  Schedule G: Executory Contracts and Unexpired Leases                                            page 1 of
Filed 02/15/19                                                                   Case 19-90139                                                                                 Doc 1


       Debtor 1                                                                                           Case number (if k,rown)___________________________________________
                       First Nonre    Middle Nnrrre               Last Nanre




                       Additional Page if You Have More Contracts or Leases

              Person or company with whom you have the contract or tease                               What the contract or lease is for




              Name


              Number         Street


              City                                    State      ZIP Code

       2.

              Name


              Number         Street


              City                                    State      ZIP Code

       2.

              Name


              Number         Street


              City                                    State      ZIP Code




              Name


              Number         Street


              City                                    State      ZIP Code


       2.

              Name


              Number         Street


              City                                    State      ZIP Code


       2

              Name


              Number         Street


              City                                    State      ZIP Code


       2._

              Name


              Number         Street


              City                                    State      ZIP Code


       2.

              Name


              Number         Street


              City                                    State      ZIP Code



           Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                         page - of
Filed 02/15/19                                                                         Case 19-90139                                                                                   Doc 1



        Debtor 1
                            First Name                       Middle Name               Last Nurse

        Debtor 2
        (Spouse, if fding) First Name                              Name                Last Name


        United States Bankruptcy Court for the:                                        District of
                                                                                                     (State)

        Case number
         (If known)
                                                                                                                                                               U Check if this is an
                                                                                                                                                                  amended filing

       Official Form 106H
       Schedule H: Your Codebtors                                                                                                                                             12/15

       Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
       people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill
       it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your
       name and case number (if known). Answer every question.

            Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
             UNo
             UYes
            Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
            include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

             U No. Goto line 3.
             U Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                   UNo
                   U Yes. In which community state or territory did you live?                                        . Fill in the name and current address of that person.



                         Name of your spouse, former spouse, or legal equivalent



                        Number             Street



                        City                                               State                       ZIP Code


            In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
            shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
            Schedule D (Official Form 106D), Schedule ElF (Official Form I06EIF), or Schedule G (Official Form 106G). Use Schedule D,
            Schedule ElF, or Schedule G to fill out Column 2.

              Column 1: Your codebtor                                                                                       Column 2.' The creditor to whom you owe the debt

                                                                                                                             Check all schedules that apply:


                Name
                                                                                                                             U Schedule D, line
                                                                                                                             U Schedule ElF, line
                Number            Street
                                                                                                                             U Schedule G, line
                City                                                           State                      ZIP Code




                Name
                                                                                                                             U Schedule D, line
                                                                                                                             U Schedule ElF, line
                Number            Street
                                                                                                                             U Schedule G, line
Filed 02/15/19                                                                  Case 19-90139                                                                                       Doc 1

       Debtor 1                                                                                          Case number If kooe,I___________________________________________________
                       Feet Name          Middle Name         Loot Name



                       Additional Page to List More Codebtors


            Column 1: Your codebtor                                                           .                Column 2: The creditor to whom you owe the debt

                                                                                                                Check all schedules that apply:


              Name
                                                                                                                U    Schedule D, line
                                                                                                                U    Schedule ElF, line

              Number         Street                                                                             U    Schedule G, line


              City                                                 State                    ZIP.0 ...



              Name
                                                                                                                U    Schedule D, line
                                                                                                                U    Schedule ElF, line

              Number         Street                                                                             U    Schedule G, line


              City                                                 State                    ZIP Code

      3
      [
        ]
              Name
                                                                                                                U    Schedule D, line
                                                                                                                U    Schedule ElF, line

              Number         Street                                                                             U    Schedule G, line


              City                                                 State                    ZIP Code




              Name
                                                                                                                U    Schedule D, line
                                                                                                                LI Schedule ElF, line

              Number         Street                                                                             U    Schedule G, line


              City       -,        .   ........ *--........        State                    ZIP Code                      rn




              Name
                                                                                                                U    Schedule D, line
                                                                                                                U    Schedule ElF, line

              Number         Street                                                                             U    Schedule G, line


              City                                                 State                    ZIP Code



                                                                                                                UScheduleD;hne
              Name
                                                                                                                U Schedule E/F, line

              Number         Street                                                                             U    Schedule G, line


              City                                                 State                    ZIP Code



              Neme
                                                                                                                U    Schedule
                                                                                                                U    Schedule ElF, line

              Number         o,,                                                                                U Schedule G. line


              City                                                 State                    ZIP Code



              Name
                                                                                                                U    Schedule D, line
                                                                                                                U    Schedule E/F, line

              Number         Street                                                                             U    Schedule G, line


                                                                                            ZIP Code




         Official Form 1 06H                                               Schedule H: Your Codebtors.                                                       page - of -
Filed 02/15/19                                                             Case 19-90139                                                                                       Doc 1




        Debtor      1      W
                           First Nane
                                                   Oy\t
                                                   Middle f4ame             Last Nene

        Debtor 2
        (Spouse, if Sing) FirO Nerrro              Middle Nnne              Lent Nerne


        United States Bankruptcy Court for the:                             District of
                                                                                            (State)
        Case number                                                                                              Check if this is:
            (If known)
                                                                                                                  U    An amended filing
                                                                                                                  U    A supplement showing postpetition chapter 13
                                                                                                                       income as of the following date:
       Official Form 1061                                                                                              MM / DD/ YYYY

       Schedule I: Your Income                                                                                                                                         12/15

       Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
       supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
       If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
       separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                          Describe Employment


       1.     Fill in your employment
              information.                                                         Debtor I                                          Debtor 2 or non-filing spouse

              If you have more than one job,
              attach a separate page with
              information about additional        Employment status             U Employed                                           U    Employed
              employers.                                                              Not employed                                   U    Not employed

              Include part-time, seasonal, or
              self-employed work.
                                                  Occupation
              Occupation may include student
              or homemaker, if it applies.
                                                  Employer's name


                                                  Employer's address
                                                                               Number Street                                       Number Street




                                                                               City                   State ZIP Code               City                  State   ZIP   Code

                                                  How long employed there?



       •TW                Give Details About Monthly Income

              Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-tiling
              spouse unless you are separated.
              If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
              below. If you need more space, attach a separate sheet to this fon'n.

                                                                                                             For Debtor I          For Debtor 2 or
                                                                                                                                   non-filing spouse
               List monthly gross wages, salary, and commissions (before all payroll
               deductions). If not paid monthly, calculate what the monthly wage would be.            2.
                                                                                                                                      $

               Estimate and list monthly overtime pay.                                                3.+$                         +$_____

               Calculate gross income. Add line 2 + line 3.                                                s3(et4.D&           1   $_______




       Official Form 1061                                                Schedule I: Your Income                                                                 page 1
Filed 02/15/19                                                                                         Case 19-90139                                                                                                    Doc 1


       Debtor 1       ls
                       First Name             Middle Neere                  Last Name
                                                                                                                                                  Case number



                                                                                                                                              For Debtor 1              For Debtor 2 or .
                                                                                                                                                                        non-filing spouse

           Copyline 4 here          ............................................................................................   4   4.

        5. List all payroll deductions:

                  Tax, Medicare, and Social Security deductions                                                                               $____________                 $
                  Mandatory contributions for retirement plans                                                                                $____________                 $
                  Voluntary contributions for retirement plans                                                                                $____________                 $
                  Required repayments of retirement fund loans                                                                         Sd.    $____________                 $
                  Insurance                                                                                                            Se.    $____________                 $
                  Domestic support obligations                                                                                         Sf.    $____________                 $

                  Union dues                                                                                                           5g .   $____________                 $

                  Other deductions. Specify:                                                                                           5h.+$                            +

            Add the payroll deductions. Add lines 5a + 5b + 5c + Sd + Se +5f + 5g + 5h. 6.                                                    $                             $

            Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                        7.     $                             $


           List all other income regularly received:
            8a. Net income from rental property and from operating a business,
                profession, or farm
                  Attach a statement for each property and business showing gross
                  receipts, ordinary and necessary business expenses, and the total
                                                                                                                                              $                             $______________
                  monthly net income.                                                                                                  8a.
            Sb. Interest and dividends                                                                                                 Sb.    $____________                 $_____________
            Sc. Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                  Include alimony, spousal support, child support, maintenance, divorce
                  settlement, and property settlement.                                                                                 Sc.
                                                                                                                                              $                             $______________

            8d. Unemployment compensation                                                                                              8d.    $                             $_____________
            Be. Social Security                                                                                                        Be.    $                             $_____________
            Sf. Other government assistance that you regularly receive
                  Include cash assistance and the value (if known) of any non-cash assistance
                  that you receive, such as food stamps (benefits under the Supplemental
                  Nutrition Assistance Program) or housing subsidies.
                  Specify:                                                                                                         Sf.        $_____________                $______________

            5g. Pension or retirement income                                                                                           8g.    $____________                 $_____________

            Sh. Other monthly income. Specify:                                                                                         8h. + $____________              + $_____________

            Add all other income. Add lines 8a + Sb + Be + 8d + Be + Sf +8g + 8h.                                                       9.    $
                                                                                                                                                                I
                                                                                                                                                                            $
                                                                                                                                                                                               I
           Calculate monthly income. Add line 7 + line 9.
                                                                                                                                        10. $___________            +       $_____________         -
           Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

           State all other regular contributions to the expenses that you list in Schedule J.
           Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
           friends or relatives.
           Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
           Specify:                                                                                                                                                                      11.+ $___________

           Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
           Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                            12.
                                                                                                                                                                                                         3        oS
                                                                                                                                                                                                       $_____________
                                                                                                                                                                                                       Combined
                                                                                                                                                                                                       monthly income
            Do you expect an increase or decrease within the year after you file this form?
            UNo.
             U    Yes. Explain:



         Official Form 1061                                                                         Schedule I: Your Income                                                                              page 2
Filed 02/15/19                                                                         Case 19-90139                                                                                              Doc 1




           Debtor 1
                                                                                                                            Check if this is:
           Debtor 2
           (Spouse, if filing) First Nenre                   Middle Nenre               Lest Na,ee
                                                                                                                            U An amended filing
                                                                                                                            U A supplement showing postpetition chapter 13
           United States Bankruptcy Court for the:                                      Distnct of                              expenses as of the following date:
                                                                                                     (State)
           Case number
           (If known)




       Official Form 1 06J
       Schedule J: Your Expenses                                                                                                                                                        12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
       (if known). Answer every question.




      1.                      Describe Your Household




             T
                        a joint case?

                  N,-
                  i Go to line 2.
                      s. Does Debtor 2 live in a separate household?

                          UN0
                          U Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

      2. Do you have dependents?                         U No
                                                     -   -                                               Dependent's relationship to                  Dependent's           Does dependent live
            Do not list Debtor 1 and                           Yes. Fill out this information for       Debtor I or Debtor 2                          age                   with you?
            Debtor 2.                                          each dependent..........................
            Do not state the dependents'                                                                  't%J(ntet/'                                                           40
            names.                                                                                                                                                          U Yes
                                                                                                                                                       (1                       No
                                                                                                                                                                            4   Yes




                                                                                                                 Jt1      jv                      ___                       UNO
                                                                                                                                                                                Yes

                                                                                                                                                                              No
                                                                                                                                                                            U Yes

            Do your expenses include
            expenses of people other than
            yourself and your dependents.... S                                                                                                    .            .. .......


      IT7W                Estimate Your Ongoing Monthly Expenses

       Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
       expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
       applicable date.
       Include expenses paid for with non-cash government assistance if you know the value of
       such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                                Your expenses

             The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                        $_                   'DO
             any rent for the ground or lot.                                                                                                4.

              If not included in line 4:
                      Real estate taxes                                                                                                     4a.         $_______________________
                      Property, homeowner's, or renter's insurance                                                                          4b.         $_______________________

                      Home maintenance, repair, and upkeep expenses                                                                         4c.

                      Homeowner's association or condominium dues                                                                           4d.         $

           Official Form 106J                                                  Schedule J: Your Expenses                                                                             page 1
Filed 02/15/19                                                                Case 19-90139                                                                           Doc 1


       Debtor 1             M
                            Firet Nanre   Middle Nanre      Lent Name
                                                                                                    Case number   (fheoern)________________________________________


                                                                                                                                       Your expenses


                                                                                                                                   $
        5. Additional mortgage payments for your residence, such as home equity loans                                    5


        6.     Utilities:

                     Electricity, heat, natural gas                                                                                $

                     Water, sewer, garbage collection                                                                              $

                     Telephone, cell phone, Internet, satellite, and cable services                                                $           06
                     Other. Specify:                                                                                               $

        7.     Food and housekeeping supplies                                                                                      $            chb

        8.     Childcare and children's education costs                                                                            $

        9.     Clothing, laundry, and dry cleaning                                                                                 $

      10. Personal care products and services                                                                                      $        c)blGo
      11. Medical and dental expenses                                                                                              $

      12.     Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                   $_WO.Oo
               Do not include car payments.                                                                              12

      13.      Entertainment, clubs, recreation, newspapers, magazines, and books                                                  $

      14.      Charitable contributions and religious donations                                                                    $

      15,      Insurance.
               Do not include insurance deducted from your pay or included in lines 4 or 20.

               iSa. Life insurance                                                                                       iSa.      $       1.o.Db
                     Health insurance                                                                                              $

                     Vehicle insurance                                                                                             $

                     Othr insurance. Specify:                                                                                      $


      16.     Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
               Specify:
                                                                                                                                           toO .bc,
                                                                                                                         16. $_______________


      17.      Installment or lease payments:

                     Car payments for Vehicle 1                                                                          17a.      $ 3ooOo
                     Car payments for Vehicle 2                                                                                    $

                     Other. Specify:________________________________________________                                               $

                     Other. Specify:___________________________________________________                                            $

      18.     Your payments of alimony, maintenance, and support that you did not report as deducted from
              your pay on line 5, Schedule!, Your Income (Official Form 1061).                                               18.
                                                                                                                                   $      t9b0.00
               Other payments you make to support others who do not live with you.

              Specify:                                                                                                       19.   $

               Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.

                     Mortgages on other property                                                                                   $

                     Real estate taxes                                                                                             $

                     Property, homeowner's, or renter's insurance                                                                  $

                     Maintenance, repair, and upkeep expenses                                                                      $

                     Homeowner's association or condominium dues                                                                   $



             Official Form 106J                                         Schedule J: Your Expenses                                                       page 2
Filed 02/15/19                                                           Case 19-90139                                                                 Doc 1


       Debtor 1        W
                       First Nrr,e
                                     0L1I
                                     Midd e Naoe
                                                       &§ W
                                                        Last Nrno
                                                                                                     Case number




           Other. Specify:                                                                                          21.   +$



           Calculate your monthly expenses.

                  Add lines 4 through 21.                                                                          22a.
                                                                                                                          $_
                                                                                                                               gj'o ZI .0 0
                  Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                  22b.   $_____________________

                  Add line 22a and 22b. The result is your monthly expenses.                                       22c.        qpDV ,00

      2, Calculate your monthly net income.

                   Copy line 12 (your combined monthly income) from Schedule I.                                    23a.

                   Copy your monthly expenses from line 22c above.                                                 23b.
                                                                                                                          - $_L15b 0 0 0
                   Subtract your monthly expenses from your monthly income.
                   The result is your monthly net income.                                                          23c.




      24. Do you expect an increase or decrease in your expenses within the year after you file this form?

          For example, do you expect to finish paying for your car loan within the year or do you expect your
          mortgage payment to increase or decrease because of a modification to the terms of your mortgage?



                  es..Explain here:                                                     S   .....oci                  ft;




         Official Form 106J                                         Schedule J: Your Expenses                                                 page 3
Filed 02/15/19                                                                         Case 19-90139                                                                                      Doc 1




              Debtor 1
                                   First Name                 Middle Name               Last Name                            Check if this is:
              Debtor 2
              (Spouse, if filing) First Name                  Middle Name               Last Name
                                                                                                                             U   An amended filing
                                                                                                                             LI A supplement showing postpetition chapter 13
              United States Bankruptcy Court for the:                                   District of
                                                                                                                                 expenses as of the following date:
                                                                                                      (State)
              Case number
              (If   known)




       Official Form 1 06J-2
       Schedule J-2: Expenses for Separate Household of Debtor 2                                                                                                                12/15

       Use this form for Debtor 2's separate household expenses ONLY IF Debtor I and Debtor 2 maintain separate households.                                      If Debtor I and
       Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this form
       only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. If more space is
       needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
       question.

       ~
       R 1111
          -                        Describe Your Household

               Do you and Debtor 1 maintain separate households?

               U             No. Do not complete this form.
               U             Yes

               Do you have dependents?                    U     No                                        Dependent's relationship to              Dependent's      Does dependent live
               Do not list Debtor 1 but list all           l    Yes. Fill out this information for        Debtor 2:                                age              with you?
               other dependents of Debtor 2                     each dependent
               regardless of whether listed as a                                                                                                                   U    No
               dependent of Debtor 1 on                                                                                                                            U    Yes
               Schedule J.
                                                                                                                                                                    LIN0
               Do not state the dependents'
               names.                                                                                                                                               U   Yes

                                                                                                                                                                    UNo
                                                                                                                                                                    U Yes
                                                                                                                                                                    UNo
                                                                                                                                                                    U Yes
                                                                                                                                                                    UNO
                                                                                                                                                                    U   Yes

      3        Do your expenses include
               expenses of people other than
                                                          U      No
               yourself, your dependents, and             LJ Yes
               Debtor I?

      IFTi'                    Estimate Your Ongoing Monthly Expenses

       Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
       expenses as of a date after the bankruptcy is filed.

       Include expenses paid for with non-cash government assistance if you know the value of
       such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                          Your expenses

          4. The rental or home ownership expenses for your residence.                      Include first mortgage payments and
                    any rent for the ground or lot.                                                                                          4.      $_______________________

                    If not included in line 4:
                         Real estate taxes                                                                                                   4a.     $_______________________
                         Property, homeowner's, or renter's insurance                                                                        4b.     $_______________________
                             Home maintenance, repair, and upkeep expenses                                                                   4c.     $______________________
                         Homeowner's association or condominium dues                                                                         4d.     $______________________

              Official Form 1 06J-2                                            Schedule J-2: Expenses for Separate Household of Debtor 2                                     page 1
Filed 02/15/19                                                                 Case 19-90139                                                                            Doc 1


       Debtor 1                                                                                         Case number (fkr,ovn)________________________________________
                            Fast Nanse    Middle Na,ne       Last Name




                                                                                                                                    Your expenses


        5. Additional mortgage payments for your residence, such as home equity loans                                              $______________________
                                                                                                                            5.

        6.     Utilities:
               6a.    Electricity, heat, natural gas                                                                               $_______________________
               61b.   Water, sewer, garbage collection                                                                             $_______________________
                      Telephone, cell phone, Internet, satellite, and cable services                                        6c.    $_______________________
                      Other. Specify:                                                                                       6d,    $_______________________

        7,     Food and housekeeping supplies                                                                               7.     $____________________

        8.     Childcare and children's education costs                                                                     8.     $______________________
        9.     Clothing, laundry, and dry cleaning                                                                          9.     $_____________________
      10.      Personal care products and services                                                                          io.    $____________________
      11.      Medical and dental expenses                                                                                  11.    $____________________

      12.      Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                   $_______________________
               Do not include car payments.

               Entertainment, clubs, recreation, newspapers, magazines, and books                                           13.    $______________________
      14.      Charitable contributions and religious donations                                                             14.    $______________________

      15.      Insurance.
               Do not include insurance deducted from your pay or included in lines 4 or 20.

               15a. Life insurance                                                                                          15a.   $_______________________

               15b. Health insurance                                                                                               $______________________

                      Vehicle insurance                                                                                     15c.   $_______________________

               15d. Other insurance. Specify:                                                                               15d.   $_______________________


      16.      Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
               Specify:                                                                                                     16.    $______________________

      17.      Installment or lease payments:

               17a. Car payments for Vehicle 1                                                                              17a.   $_______________________

               17b. Car payments for Vehicle 2                                                                                     $______________________

                      Other. Specify:                                                                                       17c.   $______________________

               17d. Other. Specify:                                                                                         17d.   $______________________

      18.      Your payments of alimony, maintenance, and support that you did not report as deducted from
               your pay on line 5, Schedule!, Your Income (Official Form 1061).                                              18.


      19.      Other payments you make to support others who do not live with you.

              Specify:                                                                                                             $______________________

               Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.

               20a. Mortgages on other property                                                                             20a.   $______________________

               20b. Real estate taxes                                                                                              $_______________________

                      Property, homeowner's, or renter's insurance                                                          20c.   $_______________________

               20d. Maintenance, repair, and upkeep expenses                                                                20d.   $_______________________

               20e. Homeowner's association or condominium dues                        -                                    20e.   $_______________________



             Official Form 1 06J-2                                       Schedule J-2: Expenses for Separate Household of Debtor 2                        page 2
Filed 02/15/19                                                           Case 19-90139                                                      Doc 1


       Debtor 1                                                                                      Case number
                     First Name    Middle Name         Last Name




           Other. Specify:                                                                                              21.   +$


           Your monthly expenses. Add lines 5 through 21.
           The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate the
           total expenses for Debtor 1 and Debtor 2.                                                                    22.        _




          Line not used on this form.




          Do you expect an increase or decrease in your expenses within the year after you file this form?

          For example, do you expect to finish paying for your car loan within the year or do you expect your
          mortgage payment to increase or decrease because of a modification to the terms of your mortgage?




        Official Form 106J-2                                       Schedule J-2: Expenses for Separate Household of Debtor 2       page 3
Filed 02/15/19                                                             Case 19-90139                                                                                          Doc 1




     Debtor 1                                     flA&'eI 1'-'
                         tirst Name             'lrlidtle Name          Last Na,se

     Debtor 2
     (Spouse, if Sing)   First Name               Middle Name           Last Name


      United States Bankruptcy Court for the:                           Distnct of
                                                                                     (State)
      Case number
      (it known)
                                                                                                                                                       Li   Check if this is an
                                                                                                                                                            amended filing




       Official Form 106Dec
        Declaration About an Individual Debtor's Schedules                                                                                                            12/15

       If two married people are filing together, both are equally responsible for supplying correct information.

       You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
       obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
       years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                          Sign Below



            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?



           .No
             Yes.          Name of person                                                        . Attach Bankruptcy Petition Preparer's Notice, Declaration, and

                                                                                                     Signature (Official Form 119).




            Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
            that they are true and correct.




              Signature of Debtr 1                                           Signature of Debtor 2


              Date
                       \
                            L tç
                     MM/ DO / YYYY
                                      o\9\                                   Date
                                                                                     MM! DO / YYYY




        Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
Filed 02/15/19                                                                               Case 19-90139                                                                         Doc 1




        Debtor 1                                      V LOIOf                 rL13D \1
                                rot Nnrrrn                Mtddln Nnr,rn                        Lost Nonre

        Debtor 2
        (Spouse, if filing)   First Noirre                Middle Nurse                         Lust Nurse


        United States Bankruptcy Court for the:                           District of

        Case number
        (If known)                                                                                                                                    U Check if this is an
                                                                                                                                                         amended filing




       Official Form 107
       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                04/16

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
       number (if known). Answer every question.


      •i                 Give Details About Your Marital Status and Where You Lived Before


            What is your current marital status?

                     arried
                        married
           JeNot

            During the last 3 years, have you lived anywhere other than where you live now?

             UN0
                 'Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                     Debtor 1:                                                          Dates Debtor I Debtor 2:                                           Dates Debtor 2
                                                                                        lived there                                                        lived there


                                                                                                            U   Same as Debtor 1                         U   Same as Debtor 1


                                                                                        From     ____                                                        From
                      Number                 Street                                                             Number Street
                                                                                        To                                                                   To



                    KL4 o
                      City                             State ZIP Code                                           City               State ZIP Code


                                                                                                            U   Same as Debtor 1                         U   Same as Debtor 1


                                                                                        From                                                                 From
                      Number                 Street                                                             Number Street
                                                                                        To                                                                   To
                      ¶uy\od-                         CA %\

                      City                             State ZIP Code                                                              State   ZIP Code


        3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
           states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)


              ys. Make sure you fill out Schedule H; Your Codebtors (Official Form 106H).
             ee



      •TW Explain the Sources of Your Income

     Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page I
Filed 02/15/19                                                                    Case 19-90139                                                                                            Doc 1


       Debtor 1                     O&cJk                                                                           Case number    (if   k,roasr(____________________________
                       First Name     Middle Name          Last Name




            Did you have any income from employment or from operating a business during this year or the two previous calendar years?
            Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.



           14"Y' es. Fill in the details.

                                                                    Debtor I                                                    Debtor                    -

                                                                    Sources of income               Gross income               Sources of income              Gross income
                                                                    Check all that appty.           (before deductions and     Check all that apply.          (before deductions and
                                                                                                    exclusions)                                               exclusions)

                  From January 1 of current year until
                                                                 _Wages, commissions,
                                                                   )onuses, tips
                                                                                                                    5
                                                                                                    $_________________
                                                                                                                                0 Wages, commissions,
                                                                                                                                    bonuses, tps              $_________________
                  the date you filed for bankruptcy:
                                                                ,       Operating a business                    -               U Operating a business


                  For last calendar year:
                                                                        Wages, commissions,             i4 1 Jr4        .iç
                                                                                                                         U Wages, commissions,
                                                                        bonuses, tips               $___________________   bonuses, tips                      $___________________
                  (January 1 to December 31,                     ,     ' Operating a business                            U Operating a business
                                                    YVW

                  For the calendar year before that:                    Wages, commissions,                                     U Wages, commissions,
                                                                         onuses, tips                               -               bonuses, tips
                  (January Ito December 31,O ''\ )
                                                                                                    $                                                         $_________________
                                                                        Operating a business                                    U Operating a business
                                       yyyy



            Did you receive any other income during this year or the two previous calendar years?
            Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
            unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
            gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                  No
            U Yes. Fill in the details.
                                                                [rT                                                           i [Debtor2.                        ..                    J

                                                                    Sources of income               Gross income from            Sources of income            Gross income from
                                                                    Describe below,                 each source                  Describe below.              each source
                                                                                                    (before deductions and                                    (before deductions and
                                                                                                    exclusions)                                               exclusions)



                   From January 1 of current year until                                         $                                                          $
                   the date you filed for bankruptcy:
                                                                                                $                                                          $
                                                                                                $                                                          $


                   For last calendar year:

                   (January ito December31,                                                     $
                                                    YYYY
                                                                                                $                                                          S




                   For the calendar year before that:                                                                                                      $
                   (January ito December 31,                                                                                                              $
                                                    yyyy
                                                                                                $




       Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 2
Filed 02/15/19                                                                      Case 19-90139                                                                              Doc 1


       Debtor 1       t24S
                      First Name
                                        &&
                                         Middte Name
                                                                 fi.Jkb IAI
                                                                   Last Name
                                                                                                                Case number   if




      •i             List Certain Payments You Made Before You Filed for Bankruptcy



        6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

            U     No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                      "incurred by an individual primarily for a personal, family, or household purpose."
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                      U    No. Go to line 7.

                      U    Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                                total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                                child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                      * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

                  Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                   Go to line 7.

                      U    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and
                                alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                                   Dates of      Total amount paid          Amount you still owe   Was this payment for...
                                                                                   payment


                                                                                                                                                   U    Mortgage
                              Creditor's Name
                                                                                                                                                   U    Car

                              Number Street                                                                                                        U    Credit card

                                                                                                                                                   U    Loan repayment

                                                                                                                                                   U Suppliers or vendors
                              City                     State            ZIP code
                                                                                                                                                   U Other


                                                                                                                        $                          U    Mortgage
                              Creditor's Name
                                                                                                                                                   U    Car

                              Number Street
                                                                                                                                                   U Credit card
                                                                                                                                                   U Loan repayment
                                                                                                                                                   LI Suppliers or vendors
                              City                     State            ZIP Code
                                                                                                                                                   0 Other



                                                                                                                        $                          LI   Mortgage
                              Creditors Name
                                                                                                                                                   0    Car

                              Number Street                                                                                                        U    Credit card

                                                                                                                                                   U    Loan repayment

                                                                                                                                                   U    Suppliers or vendors


                              City                     State
                                                                                                                                                   Li   Other




       Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 3
Filed 02/15/19                                                                Case 19-90139                                                                          Doc 1


       Debtor 1           1
                          First Name
                                       A(*
                                       Middle Narrre ___________________________________
                                                            Last Name
                                                                                                          Case number




        7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
              Insiders include your relatives: any general partners; relatives of any general partners; partnerships of which you are a general partner;
              corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
              agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
              such as child support and alimony.

                  No
                  Yes. List all payments to an insider.
                                                                             Dates of
                                                                             payment



                   Insiders Name



                   Number




                   City                             State   ZIP Code




                   Insider's Name


                   Number Street




                   City                             State   ZIP Code



         8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
              an insider?
              Include payments on debts guaranteed or cosigned by an insider.

                  No
              U   Yes. List all payments that benefited an insider.

                                                                            Dates of       Total amount     Amount you still Reason for this payment
                                                                            payment        paid             owe
                                                                                                                              Include creditots name


                   Insider's Name



                   Number Street




                   City                             State   ZIP Code




                   Insiders Name



                   Number Street




                   City                             State   ZIP Code




       Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
Filed 02/15/19                                                                     Case 19-90139                                                                             Doc 1


      Debtor 1
                       First Name         Middle Name
                                                              jiV lLk5
                                                                Last Name
                                                                                                                  Case number




         •.           Identify Legal Actions, Repossessions, and Foreclosures

        9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
           List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
              and contract disputes.

                 No
                 Yes. Fill in the details.
                                                                       Nature of the case                   Court or agency                            Status of the case


                   Case                                                                                    Court Name
                                                                                                                                                       U   Pending

                                                                                                                                                       U   On appeal

                                                                                                           Number    Street                            U   Concluded

                   Case number
                                                                                                           City                   State   ZIP Code




                   Case title                                                                              Court Name
                                                                                                                                                       U   Pending

                                                                                                                                                       U   On appeal

                                                                                                           Number    Street                            U   Concluded

                   Case number
                                                                                                           City                   State   ZIP Code



        10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
           Check all that apply and fill in the details below.

                 No. Gotolinell.
                 Yes. Fill in the information below.

                                                                                 Describe the property                                     Date      Value of the property




                        Creditor's Name



                        Number Street            .                               Explain what happened

                                                                                 U    Property was repossessed.
                                                                                 U    Property was foreclosed.
                                                                                 U    Property was garnished.
                        City                            State ZIP Code           U    Property was attached, seized, or levied.

                                                                                 Describe the property                                     Date       Value of the propert




                        Creditor's Name



                        Number Street
                                                                                 Explain what happened

                                                                                 U    Property was repossessed.
                                                                                 U    Property was foreclosed.

                        City                            State ZIP Code
                                                                                 U    Property was garnished.
                                                                                 U    Property was attached, seized, or levied.



      Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 5
Filed 02/15/19                                                                                          Case 19-90139                                                                                                                  Doc 1


       Debtor 1          ______
                          list Name
                                      0 ~*
                                        Middle Name
                                                             W6
                                                              Last Name
                                                                                                                                                                     Case number (if




            Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
            accounts or refuse to make a payment because you owed a debt?


           ,No
             Yes. Fill in the details.

                                                                        Describe the action the creditor took                                                                                      Date action      Amount
                                                                                                                                                                                                   was taken
                                                                    .     .......... .... .. ... ...................... ..... .. ........   .-. ..........................- ................
                  Creditors Name



                  Namber Street




                  City                           State ZIP Coda         Last          4 digits of account number: XX)(X—                                                       -         -     -




            Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
            creditors, a court-appointed receiver, a custodian, or another official?


             f      o
                  1 es
                  Y


      I•.                List Certain Gifts and Contributions


            Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

                  No
             L)   Yes. Fill in the details for each gift.


                    Gifts with a total value of more than $600          Describe the gifts                                                                                                         Dates you gave         Value
                    per person                                                                                                                                                                     the gifts



                                                                                                                                                                                                                     $
                  Person to Whom You Gave the Gift


                                                                                                                                                                                                                     $


                  Number Street



                  City                           State ZIP Code


                  Person's relationship to you



                  GIfts with a total value of more than $600            Describe the gifts                                                                                                         Dates you gave     Value
                  per person                                                                                                                                                                       the gifts


                                                                                                                                                                                                                      $
                  Person to Whom You Gave the Gift


                                                                                                                                                                                                                      $



                  Number Street



                  City                           State ZIP Code


                  Persons relationship to you



       Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 page 6
Filed 02/15/19                                                                               Case 19-90139                                                                                                             Doc 1


       Debtor 1            2iS
                          Firat Name     Middle Name                Laut Narrme
                                                                                                                                   Case number      (,f




        14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

            W
            U
                  N0
                  Yes. Fill in the details for each gift or contribution.

                   Gifts or contributions to charities                         Describe what you contributed                                                      Date you                 Value
                   that total more than $600                                                                                                                      contributed




                  City           State        ZtP Code




      •i                   List Certain Losses


            Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
            disaster, or gambling?



           ~      No
                  Yes. Fill in the details.

                   Describe the property you lost and                          Describe any insurance coverage for the loss                                       Date of your             Value of property
                   how the loss occurred                                                                                                                          loss                     lost
                                                                               Include the amount thati nsurance has paid. List pending i nsurance
                                                                               claims on line 33 of Schedule A/B: Property.


                                                                                                                                                                                            $




                          List Certain Payments or Transfers

            Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
            you consulted about seeking bankruptcy or preparing a bankruptcy petition?
            Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            KN 0
            U Yes. Fill in the details.
                                                                               Description and value of any property transferred                                                   Date payment or Amount of payment
                                                                                                                                                                                   transfer was
                            .
                   Person Who Was Paid                                         ....................................................................................................made


                   Number Sireet                                                                                                                                                           $


                                                                                                                                                                                           $
                   City                          Siaie   ZIP Code          =


                   Email or website address


                   Person Who Made the Paymeni, if Not You



       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     page 7
Filed 02/15/19                                                                       Case 19-90139                                                                               Doc 1


       Debtor 1           &Sc
                          ant Name
                                         dwk
                                         Middle Name
                                                              d4b'1j'
                                                                  Last Name
                                                                                                                    Case number   rknnV5)_______________________________


                                                                          Description and value of any property transferred                Date payment or    Amount of
                                                                                                                                           transfer was made payment


                   Person Who Was Paid



                   Number Street




                   City                       State    ZIP Code




                   Email orwebsite address



                   Person Who Made the Payment, if Not You



            Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
            promised to help you deal with your creditors or to make payments to your creditors?
            Do not include any payment or transfer that you listed on line 16.



            Y     No
                  Yes. Fill in the details.

                                                                          Description and value of any property transferred                Date payment or Amount of payment
                                                                                                                                           transfer was
                                                                                                                                           made
                   Person Who Was Paid



                   Number Street




                   City                       State    ZIP Code

            Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
            transferred in the ordinary course of your business or financial affairs?
            Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
              o not include gifts and transfers that you have already listed on this statement.
                  No
                  Yes. Fill in the details.

                                                                          Description and value of property         Describe any property or payments received   Date transfer
                                                                          transferred                               or debts paid in exchange                    was made

                   Person Who Received Transfer



                   Number Street




                   City                       State    ZIP Code


                   Persona relationship to you



                   Person Who Received Transfer



                   Number Street




                   City                       State    ZIP Code

                   Persons relationship to you


       Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
Filed 02/15/19                                                                          Case 19-90139                                                                                           Doc 1


       Debtor 1           6S\ b6a
                          First Name
                              Middle Nurse
                                                                     b\t
                                                                 Lust Name
                                                                                                                    Case number    (if   lrnow,r(___________________________________



         19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
            are a beneficiary? (These are often called asset-protection devices.)

           X      NO
            Li    Yes. Fill in the details.


                                                                         Description and value of the property transferred                                               Date transfer
                                                                                                                                                                         was made


                  Name of trust




      •FThLI List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

            Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
            closed, sold, moved, or transferred?
            Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,



            k
              rokerage houses, pension funds, cooperatives, associations, and other financial institutions.

                   o
            Li    Yes. Fill in the details.

                                                                             Last 4 digits of account number   Type of account or             Date account was       Last balance before
                                                                                                               instrument                     closed, sold, moved,   closing or transfer
                                                                                                                                              or transferred

                   Name of Financial Institution
                                                                             xxxx-_ - - -                      Li Checking                                           $

                   Number street                                                                               U Savings
                                                                                                               U Money market
                                                                                                               U Brokerage
                   City                       State   ZIP Code                                                 U Other__________

                                                                             xxxx-_       -    -     -         U Checking                                            $___________
                   Name of Financial Institution
                                                                                                               Li savings
                   Number        Street                                                                        Li Money market
                                                                                                               Li Brokerage
                                                                                                               U Other__________
                   City                       State   ZIP Code


            Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
              ec rities, cash, or other valuables?

            VU
                  No
                  Yes. Fill in the details.
                                                                             Who else had access to it?                      Describe the contents                               Do you still
                                                                                                                                                                                 have It?

                                                                                                                                                                                     No
                   Name of Financial Institution                         N ame                                                                                              :
                                                                                                                                                                                 U   Yes


                   Number        Street                                  Number      Street


                                                                         City          State     ZIP Code

                   City                       State   ZIP Code



       Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 9
Filed 02/15/19                                                                            Case 19-90139                                                                       Doc 1


       Debtor 1             6S
                            First Name
                                          O\Mit1
                                          Mid te Name                Last Name
                                                                                  js*i?
                                                                                      -
                                                                                                                              Case number



             P(ave you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                   No
             1J    Yes. Fill in the details.
                                                                            Who else has or had access to it?                      Describe the contents       Do you still
                                                                                                                                                               have it?

                                                                                                                                                                    No
                     Name of Storage Facility                               Name
                                                                                                                                                                UYes

                     Number Street                                          Number Street



                                                                            City State ZIP Code


                     City                        State    ZIP Code



                              Identify Property You Hold or Control for Someone Else

              Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
              ?r .! 0 ld in trust for someone.
                    No
              U    Yes. Fill in the details.
                                                                            Where is the property?                                 Describe the property    Value


                     Owner's Name



                     Number Street




                                                                           City                          State     ZIP Code
                     City                        State    ZIP Code


       •ii'                   Give Details About Environmental Information

         For the purpose of Part 10, the following definitions apply:
         e    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
              hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
              including statutes or regulations controlling the cleanup of these substances, wastes, or material.

         o    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
              utilize it or used to own, operate, or utilize it, including disposal sites.

         a    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
              substance, hazardous material, pollutant, contaminant, or similar term.

         Report all notices, releases, andproceedings that you know about, regardless of when they occurred.

        24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

             $0
              1J    Yes. Fill in the details.

                                                                            Governmental unit                          Environmental law, If you know it   Date of notice



                    Name of site                                           Governmental unit


                    Number Street                                          Number Street


                                                                           City                   State ZIP Code



                    City                        State    ZIP Code




       Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 10
Filed 02/15/19                                                                              Case 19-90139                                                                                       Doc 1


       Debtor I
                       1ls First Nsrrc
                                         1')rn\
                                         MddIe Nrsrre
                                                            ~; 6 yJLest Nvre
                                                                                                                           Case number   (if knorsn)_________________________________________




            Have you notified any governmental unit of any release of hazardous material?

           %No
            U     Yes. Fill in the details.
                                                                          Governmental unit                            Environmental law, if you know it                    Date of notice



                   Name of site                                          Governmental unit


                   Number Street                                         Number Street



                                                                         City                    State ZIP Code


                   City                       State     ZIP Code


            Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


           t      No
                  Yes. Fill in the details.

                                                                               Court or agency                              Nature of the case
                                                                                                                                                                              Status of the
                                                                                                                                                                              case

                  Case title_______________________________
                                                                               Court Name
                                                                                                                                                                              U    Pending

                                                                                                                                                                              U    On appeal

                                                                               Number Street                                                                                  U    Concluded


                  Case number                                                  City                   State ZIP Code


       •L                    Give Details About Your Business or Connections to Any Business

            Wit in A years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                       A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                  U    A member of a limited liability company (LLC) or limited liability partnership (LLP)
                  U    A partner in a partnership
                  U    An officer, director, or managing executive of a corporation

                  U    An owner of at least 5% of the voting or equity securities of a corporation

             UJl o. None of the above applies. Go to Part 12.
                  Yes. Check all that apply above and fill in the details below for each business.

                       I      ,
                                                                               Describe the nature of the business                         Employer Identification number
                                                                                                                                           Do not include Social Security number or ITIN.
                                                                                      -
                   Business Name


                    SS
                   Number Street
                                                        M-                                                                                 E1N

                                                                               Name of accountant or bookkeeper                            Dates busi ess existed


                                                                                                                                           From      _UIcoTO c?
                   City                        State    ZIP Code
                                                                               Describe the nature of the business                         Employer Identification number

                   Business Name
                                                                                                                                           Do not include Social Security number or   I11N.

                                                                                                                                           E1N:            -

                   Number Street
                                                                               Name of accountant or bookkeeper                            Dates business existed



                                                                                                                                           From                To
                   City                        State    ZIP Code


       Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 11
Filed 02/15/19                                                                           Case 19-90139                                                                                 Doc 1


       Debtor 1          Z)$S
                         Fast Name   Middle Name                  Last Name
                                                                                                                       Case number   (if k,,ow,,)______________________________


                                                                                                                                      Employer Identification number
                                                                              Describe the nature of the business
                                                                                                                                      Do not include Social Security number or ITIN.
                  Business Name
                                                                                                                                      EIN:           -

                  Number Street
                                                                              Name of accountant or bookkeeper                        Dates business existed



                                                                                                                                      From                To
                  City                    State        ZIP Code




         28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
            institutions, creditors, or other parties.

            YNO
            U Yes. Fill in the details below.
                                                                              Date issued



                  Name                                                        MMIDD/YYYY



                  Number Street




                  City                    State        ZIP Code




                         Sign Below


              I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
              answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
              in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
              18 U.S.C. §§ 152, 1341, 1519, and 3571.




                  Signature of Debtor I                                                        Signature of Debtor 2


                  Date                IA)          \                                           Date___________

              Did you attach additonat pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

              U No
              DYes



              Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                  No
              3 Yes. Name of person                                                                                         . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                              Declaration, and Signature (Official Form 119).




       Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 12
Filed 02/15/19                                                                  Case 19-90139                                                                                       Doc 1



        Debtor 1                ..N t)
                               rst Name
                                                                                                                          There is no presumption of abuse.
        Debtor 2
        (Spouse, if filing)   Firat Name              Middle Neere              Lent Nanre                                The calculation to determine if a presumption of
                                                                                                                          abuse applies will be made under Chapter 7



                                                                                                                   *
        United States Bankruptcy Court for the:                                 District of
                                                                                              (State)
                                                                                                                          Means Test Calculation (Official Form 1 22A-2).
        Case number                                                                                                    3. The Means Test does not apply now because of
         (If   known)                                                                                                     qualified military service but it could apply later.



                                                                                                                   U    Check if this is an amended filing



       Official Form 122A-1
       Chapter 7 Statement of Your Current Monthly Income                                                                                                                   12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
       space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
       additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
       do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
       Abuse Under § 707(b) (2) (Official Form 122A-lSupp) with this form.

                          Calculate Your Current Monthly Income

        1. What is your marital and filing status? Check one only.


               ~r
                U
                    N ot married. Fill out Column A, lines 2-11.
                        arried and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

                    Married and your spouse is NOT filing with you. You and your spouse are:

                    U      Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                    U      Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                           under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                           spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

               Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
               bankruptcy case. 11 U.S.C. § 101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through
               August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
               Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
               income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                   Column A              Column B
                                                                                                                   Debtor I              Debtor 2 or
                                                                                                                                         non-filing spouse
               Your gross wages, salary, tips, bonuses, overtime, and commissions                                         7L4.og          $
               (before all payroll deductions).

               Alimony and maintenance payments. Do not include payments from a spouse if
               Column B is filled in.
                                                                                                                   $'e-                   $

               All amounts from any source which are regularly paid for household expenses
               of you or your dependents, including child support. Include regular contributions
               from an unmarried partner, members of your household, your dependents, parents,
               and roommates. Include regular contributions from a spouse only if Column B is not
               filled in. Do not include payments you listed on line 3.                                                                   $

                Net income from operating a business, profession, Debtor
                                                                         I                      Debtor 2
                or farm
                Gross receipts (before all deductions)
                Ordinary and necessary operating expenses                   -   $_______
                Net monthly income from a business, profession, or farm         $_______ $_______
                                                                                                           Copy
                                                                                                                   $_
                                                                                                                        lbOO.OD           $

                Net income from rental and other real property              Debtor I            Debtor 2
                Gross receipts (before all deductions)
               Ordinary and necessary operating expenses
                                                                                                           Copy
                Net monthly income from rental or other real property                                              $_________
                                                                                                           here4
                Interest, dividends, and royalties                                                                                        $



       Official Form 122A-1                              Chapter 7 Statement of Your Current Monthly Income                                                        page 1
Filed 02/15/19                                                                                           Case 19-90139                                                                                               Doc 1



       Debtor 1           J~.3SS
                             imt Name
                                                   O\th-
                                                  Middle Name
                                                                                    *\ S
                                                                                Lact Name
                                                                                                                                      Case number       (if   know,,)________________________________________


                                                                                                                                          Column A                     Column B
                                                                                                                                          Debtor I                     Debtor 2 or
                                                                                                                                                                       non-filing spouse

            Unemployment compensation                                                                                                       $e-                           $__
            Do not enter the amount if you contend that the amount received was a benefit
            under the Social Security Act. Instead, list it here . ............................... ..           4'
                  Foryou.....................................................................................$_____________
                  For your spouse.....................................................................   $_______________
            Pension or retirement income. Do not include any amount received that was a
            benefit under the Social Security Act.                                                                                          $__                           $_

            Income from all other sources not listed above. Specify the source and amount.
            Do not include any benefits received under the Social Security Act or payments received
            as a victim of a war crime, a crime against humanity, or international or domestic
            terrorism. If necessary, list other sources on a separate page and put the total below.




              Total amounts from separate pages, if any.                                                                                  +$_____                      +$_______

            Calculate your total current monthly income. Add lines 2 through 10 for each
            column. Then add the total for Column A to the total for Column B.
                                                                                                                                        Es-
                          Determine Whether the Means Test Applies to You

            Calculate your current monthly income for the year. Follow these steps:
                        Copy your total current monthly income from line 11                                                                                       Copy line 11 here4
                                                                                                                                                                                               LI      4        i1
                        Multiply by 12 (the number of months in a year).                                                                                                                        x 12
                       The result is your annual income for this part of the form.                                                                                                     1 2b.


            Calculate the median family income that applies to you. Follow these steps:

            Fill in the state in which you live.


            Fill in the number of people in your household.
                                                                                                         L_1
            Fill in the median family income for your state and size of household. ... .............................................................................................. 13.
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.

            How do)he lines compare?

            14a.         ' Line 1 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                        \ Go to Part3.

            14b.     Li     Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                            Go to Part 3 and fill out Form 122A-2.

                           Sign Below

                                                                                          of perjury that the information on this statement and in any attachments is true and correct.


                           X            V~~
                                Signature of Debtor 1
                                                                                                                              X
                                                                                                                                   SIgnature of Debtor 2

                               Date      2/Ic t,l/O(\                                                                              Date
                                        MM / DD / YYY                                                                                      MM / DD        I YYYY

                                If you checked line 14a, do NOT fill out or file Form 122A-2.

                                If you checked line 14b, fill out Form 122A-2 and file it with this form.



       Official Form 1 22A-1                                              Chapter 7 Statement of Your Current Monthly Income                                                                        page 2
Filed 02/15/19                                                                 Case 19-90139                                                                                      Doc 1



        Debtor     1            Z?cS
                              Firat Name
                                                    O\i'Midde Name              Laat Name

        Debtor 2
        (Spouse, if filing)   Firel Name                Middle Name             Last Name


        United States Bankruptcy Court for the:                                 District of
                                                                                              çotate,

        Case number
         (If known)

                                                                                                                     U Check if this is an amended filing


       Official Form 122A—lSupp
       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                                 12/15

       File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form I 22A-I), if you believe that you are
       exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
       exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-I if you believe that this is
       required by 11 U.S.C. § 707(b)(2)(C).



                       Identify the Kind of Debts You Have


         Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
         personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntafy Petition for
         Individuals Filing for Bankruptcy (Official Form 101).

         U       No. Go to Form 1 22A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                      submit this supplement with the signed Form 1 22A-1.
                        Go to Part 2.


                       Determine Whether Military Service Provisions Apply to You


         Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

         U        o. Go to line 3.

                 Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                        10 U.S.C. § 101(d)(1)); 32 U.S.C. § 901(1).
                        1-140

                                  Go to line 3.

                        U Yes. Go to Form 1 22A-1; on the top of page 1 of that form, check box 1,      There is no presumption of abuse, and sign Part 3.
                                    Then submit this supplement with the signed Form 122A-1.

         Are you or have you been a Reservist or member of the National Guard?
         U       No. Complete Form 1 22A-1. Do not submit this supplement.
             '   Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).

                 U     No. Complete Form 122A-1. Do not submit this supplement.
             E         Yes. Check any one of the following categories that applies:

                           I was called to active duty after September 11,2001, for at least                If you checked one of the categories to the left, go to
                           90 days and remain on active duty.                                               Form 1 22A-1. On the top of page 1 of Form 1 22A1,
                                                                                                            check box 3, The Means Test does not apply now, and
                       U   I was called to active duty after September11, 2001, for at least
                                                                                                            sign Part 3. Then submit this supplement with the signed
                           90 days and was released from active duty on
                                                                                                            Form 1 22A1. You are not required to fill out the rest of
                           which is fewer than 540 days before I file this bankruptcy case.
                                                                                                            Official Form 122A-1 during the exclusion period. The
                       U   I am performing a homeland defense activity for at least 90 days                 exclusion period means the time you are on active duty
                                                                                                            or are performing a homeland defense activity, and for
                           I performed a homeland defense activity for at least 90 days,
                   )1                                                                                       540 days afterward. 11 U.S.C. § 707(b)(2)(D)(ii).
                           ending on                        which is fewer than 540 days
                                                                                                            If your exclusion period ends before your case is closed,
                           before I file this bankruptcy case.
                                                                                                            you may have to file an amended form later.


      Official Form 1 22A-1 Supp                          Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                     page 1
Filed 02/15/19                                                                                               Case 19-90139                                                                                     Doc 1




        Debtor 1                                                                                                                                                 According to the calculations required by
                                                                                                                                                                 this Statement:
        Debtor 2
        (Spouse,   if filing) Fire Nerre                                Middle Name                            Last Namne                                               There is no presumption of abuse.

        United States Bankruptcy Court for the:                                      District of                                                                  U   2. There is a presumption of abuse.

        Case number
         (If known)
                                                                                                                                                                 U    Check if this is an amended filing




       Official Form 122A-2
       Chapter 7 Means Test Calculation                                                                                                                                                                04/16

       To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form I 22A.1).

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
       is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
       pages, write your name and case number (if known).



                          Determine Your Adjusted Income



          Copy your total current monthly income...............................                                                      Copy line 11 from Official Form 122A.1 here4 ...........
                                                                                                                                                                                                 4~     14 . AV
          Did y u fill out Column B in Part I                          of Form 122A—I?
                No. Fill in $0 for the total on line 3.

           U    Yes. Is your spouse filing with you?

                U       No. Go to line 3.

                U       Yes. Fill in $0 for the total on line 3.


          Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the
          household expenses of you or your dependents. Follow these steps:

           On line 11, Column B of Form I 22A—1, was any amount of the income you reported for your spouse NOT
           regularly used for the household expenses of you or your dependents?

               "No. Fill in 0 for the total on line 3.

           U    Yes. Fill in the information below:


                       State each purpose for which the income was used                                                             Fill in the amount you
                       For example, the income is used to pay your spouses tax debt or to support                                   are subtracting from
                       people other than you or your dependents                                                                     your spouse's income


                                                                                                                                     $

                                                                                                                                     $
                                                                                                                                    +5

                      Total. .............................................. ................................. .......... ........
                                                                                                                                                               Copy total here



          Adjust your current monthly income. Subtract the total on line 3 from line 1.




       Official Form 1 22A-2                                                                       Chapter 7 Means Test Calculation                                                                page 1
Filed 02/15/19                                                                                    Case 19-90139                                                                               Doc 1

      Debtor 1         1'?JJssoLtV
                         First Name          Mrd e Name                 Last ame
                                                                                 L$           -
                                                                                                                                           Case number



                       Calculate Your Deductions from Your Income


        The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
        answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
        this form. This information may also be available at the bankruptcy clerk's office.


        Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
        actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
        and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 1 22A-1.

        If your expenses differ from month to month, enter the average expense.

        Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 1 22A-1 is filled in.



                 The number of people used in determining your deductions from income

                 Fill in the number of people who could be claimed as exemptions on your federal income tax return,
                 plus the number of any additional dependents whom you support. This number may be different from
                 the number of people in your household.



          National Standards                    You must use the IRS National Standards to answer the questions in lines 6-7.



                 Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill
                 in the dollar amount for food, clothing, and other items.                                                                                                           puslm
                 Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
                 fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
                 under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
                 actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.



                 People who are under 65 years of age


                       Out-of-pocket health care allowance per person
                                                                                                  $


                       Number of people who are under 65
                                                                                                  x

                       Subtotal. Multiply line 7a by line 7b.                                                                Copy here+           $____________




                  People who are 65 years of age or older


                       Out-of-pocket health care allowance per person
                                                                                                  $

                       Number of people who are 65 or older                                       x

                       Subtotal. Multiply line 7d by line 7e                                                                 Copy here4
                                                                                                                                                +$______

                 79.   Total. Add lines 7c and 7f ......................................................................................       .$                 Copy total here4




       Official Form 122A-2                                                            Chapter 7 Means Test Calculation                                                              page 2
Filed 02/15/19                                                                             Case 19-90139                                                                                       Doc 1

       Debtor 1
                            Irst Name
                                               \oJ1'iC._
                                             stdle Name
                                                                   tkikos
                                                                     Last Name
                                                                                                                                Case number   it   mown)___________________________________


           Local Standards                You must use the IRS Local Standards to answer the questions in lines 8-15.


           Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
           bankruptcy purposes into two parts:
           • Housing and utilities — Insurance and operating expenses
           • Housing and utilities - Mortgage or rent expenses

           To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

           To find the chart, go online using the link specified in the separate instructions for this form.
           This chart may also be available at the bankruptcy clerk's office.


                  Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
                  dollar amount listed for your county for insurance and operating expenses. ........................................................................         $_____________


                  Housing and utilities — Mortgage or rent expenses:

                      Using the number of people you entered in line 5, fill in the dollar amount listed
                      for your county for mortgage or rent expenses .......................................................................         $


                      Total average monthly payment for all mortgages and other debts secured by your home.


                      To calculate the total average monthly payment, add all amounts that are
                      contractually due to each secured creditor in the 60 months after you file for
                      bankruptcy. Then divide by 60.


                        Name of the creditor                                                             Average monthly
                                                                                                         payment

                                                                                                         $


                                                                                                         $




                                                                                                                                    Copy                            Repeat this
                                                     Total average monthly payment                       $                                                          amounton
                                                                                                                                    here4                           line 33a.

                  9c. Net mortgage or rent expense.
                        Subtract line 9b (total average monthly payment) from line 9a (mortgage or                                                                 I Copy $________
                        rent expense). If this amount is less than $0, enter $0                                                                                     here)




              If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects                                            $
              the calculation of your monthly expenses, fill in any additional amount you claim.

                  Explain
                  why:




              Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

                  U     0. Go to line 14.
                  U     1.Gotoline12.
                  U     2 or more. Goto line 12.



              Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
              operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.
                                                                                                                                                                              $




       Official Form 1 22A-2                                                      Chapter 7 Means Test Calculation                                                                page 3
Filed 02/15/19                                                                          Case 19-90139                                                                                                         Doc 1

       Debtor 1                                                                                                            Case number        (if kraw,)___________________________________________________
                           Ft Nne           Mudle Nene             Lest Nerve




          13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
              for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
              In addition, you may not claim the expense for more than two vehicles.


                  Vehicle I         Describe Vehicle 1:




                  13a.    Ownership or leasing costs using IRS Local Standard . ...................................................               $

                  1 3b.   Average monthly payment for all debts secured by Vehicle 1.
                           Do not include costs for leased vehicles.

                          To calculate the average monthly payment here and on line 13e, add all
                          amounts that are contractually due to each secured creditor in the 60 months
                          after you filed for bankruptcy. Then divide by 60.

                               Name of each creditor for Vehicle I                        Average monthly
                                                                                          payment




                                                                                                                       I Copy                                             Repeat this
                                             Total average monthly payment                .     $                                             $                           amount on
                                                                                                                         here4
                                                                                                                                          -                               line 33b.



                                                                                                                                      I
                                                                                                                                                                   1
                                                                                                                                                                        Copy net
                          Net Vehicle 1 ownership or lease expense                                                                                                      Vehicle I
                          Subtract line 1 3b from line 1 3a. If this amount is less than $0, enter $0. ............................. .$                                 expense
                                                                                                                                                                        here.....4            $_________



                  Vehicle 2         Describe Vehicle 2:




                          Ownership or leasing costs using IRS Local Standard. .................................................
                                                                                                                                              $

                          Average monthly payment for all debts secured by Vehicle 2.
                           Do not include costs for leased vehicles.

                               Name of each creditor for Vehicle 2                            Average monthly
                                                                                              payment


                                                                                                $




                                                                                                                          Copy                                            Repeat this
                                              Total average monthly payment                     $                                         -$                              amount on
                                                                                                                          here                                            line 33c,


                                                                                                                                                                         Copy net
                          Net Vehicle 2 ownership or lease expense                                                                                                       Vehicle 2
                          Subtract line 13e from 13d. If this amount is less than $0, enter $0 ...................................... .$                                 expense
                                                                                                                                                                         here,,.4             $________


          14. Public transportation expense: If you claimed 0 vehicles in line 11 using the IRS Local Standards, fill in the
              Public Transportation expense allowance regardless of whether you use public transportation.                                                                                   $________

          15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
              deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
              more than the IRS Local Standard for Public Transportation. $________


       Official Form 1 22A-2                                                    Chapter 7 Means Test Calculation                                                                              page 4
Filed 02/15/19                                                                      Case 19-90139                                                                              Doc 1

       Debtor 1                                                                                              Case number   i!   koov________________________________________
                         Feid Nane     Middle Naree             Laid Narrre




           Other Necessary Expenses                   In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                                      the following IRS categories.


              Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
              employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your
              pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
              subtract that number from the total monthly amount that is withheld to pay for taxes.
                  Do not include real estate. sales, or use taxes.


                  Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
                  union dues, and uniform costs.
                  Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.


                  Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
                  together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
                  insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term.


                  Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
                  agency, such as spousal or child support payments.
                                                                                                                                                                  $_________
                  Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

                  Education: The total monthly amount that you pay for education that is either required:
                  • as a condition for your job, or
                  • for your physically or mentally challenged dependent child if no public education is available for similar services.


                  Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
                  Do not include payments for any elementary or secondary school education.                                                                       $

                  Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
                  is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
                  health savings account. Include only the amount that is more than the total entered in line 7.
                  Payments for health insurance or health savings accounts should be listed only in line 25.


                  Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
                  you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
                  service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it             +    $________
                  is not reimbursed by your employer.
                  Do not include payments for basic home telephone, Internet and cell phone service. Do not include self-employment
                  expenses, such as those reported on line 5 of OffIcial Form 122A-1, or any amount you previously deducted.


                  Add all of the expenses allowed under the IRS expense allowances.
                  Add lines 6 through 23.




       Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                    page 5
Filed 02/15/19                                                                       Case 19-90139                                                                                       Doc 1

       Debtor 1                                                                                             Case number      if knorv,r)______________________________________
                          First Nerrre   Middle Nerrre        Lest Nar,re



           Additional Expense Deductions                 These are additional deductions allowed by the Means Test.
                                                         Note: Do not include any expense allowances listed in lines 6-24.



                  Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
                  insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
                  dependents.

                  Health insurance                                              $

                  Disability insurance                                          $

                  Health savings account

                  Total                                                                                        Copy total here4 .....................................       $_________

                  Do you actually spend this total amount?

                  U   No. How much do you actually spend?                        $
                  U   Yes



                  Continuing contributions to the care of household or family members. The actual monthly expenses that you will
                  continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
                  your household or member of your immediate family who is unable to pay for such expenses. These expenses may
                  include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).


                  Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety
                  of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.

                  By law, the court must keep the nature of these expenses confidential.


              Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.

                  If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
                  8, then fill in the excess amount of home energy costs.
                                                                                                                                                                            $_________
                  You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
                  claimed is reasonable and necessary.


          29, Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $160 . 42*
              per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
              elementary or secondary school.
                                                                                                                                                                            $________
                  You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
                  reasonable and necessary and not already accounted for in lines 6-23.

                  * Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.


              Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are                                                  $_______
              higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than
              5% of the food and clothing allowances in the IRS National Standards.
                  To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
                  this form. This chart may also be available at the bankruptcy clerk's office.
                  You must show that the additional amount claimed is reasonable and necessary.



              Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial                                     +   $________
              instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).



              Add all of the additional expense deductions.
              Add lines 25 through 31.




       Official Form 122A-2                          .                      Chapter 7 Means Test Calculation                                                                page 6
Filed 02/15/19                                                                                     Case 19-90139                                                                                  Doc 1

       Debtor 1                                                                                                                      Case number (i!k,o,)______________________________________
                          Frt Nne             MddIe Norr,e                Lae Nano




           Deductions for Debt Payment


          33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
                  loans, and other secured debt, fill in lines 33a through 33e.

                  To calculate the total average monthly payment, add all amounts that are contractually due to each secured
                  creditor in the 60 months after you file for bankruptcy. Then divide by 60.


                                                                                                                                                   Average monthly
                                                                                                                                                   payment
                          Mortgages on your home:

                          Copy line 9b here ......................................                                                       4          $____

                          Loans on your first two vehicles:

                          Copy line 1 3b here . ..................................   .                                                   4          $

                    3c. Copy line 1 3e here . ..................................     .                                                   4          $

                  33d. List other secured debts:

                             Name of each creditor for other                             Identify property that           Does payment
                             secured debt                                                secures the debt                 include taxes
                                                                                                                          or insurance?

                                                                                                                           LI No
                                                                                                                                                    $
                                                                                                                           LI Yes

                                                                                                                           LIN0
                                                                                                                           LI Yes

                                                                                                                           LI       No
                                                                                                                                                   .1- $________
                                                                                                                           LI       Yes

              33e. Total average monthly payment. Add lines 33a through 33d. ................ .................................... ..
                                                                                                                                               F                     1. Copytotal
                                                                                                                                                                       here4        $


              Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
              or other property necessary for your support or the support of your dependents?


                  LI   No. Go to line 35.
                  LI   Yes. State any amount that you must pay to a creditor, in addition to the payments
                            listed in line 33, to keep possession of your property (called the cure amount).
                            Next, divide by 60 and fill in the information below.

                               Name of the creditor                      Identify property that              Total cure                             Monthly cure
                                                                         secures the debt                    amount                                 amount

                                                                                                                                —60=                $_________

                                                                                                                                ~   60=             $_________

                                                                                                                                ~   60=            +5
                                                                                                                                                                    'Copy total
                                                                                                                                Total          1    $______________                 $
                                                                                                                                                                   Jhere+


              Do you owe any priority claims such as a priority tax, child support, or alimony                                      -

              that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

                  U    No. Go to line 36.
                  LI   Yes. Fill in the total amount of all of these priority claims. Do not include current or
                            ongoing priority claims, such as those you listed in line 19.

                              Total amount of all past-due priority claims .................................................................
                                                                                                                                                                         60    =    $

       Official Form 122A-2                                                                Chapter 7 Means Test Calculation                                                         page 7
Filed 02/15/19                                                                                           Case 19-90139                                                                                                    Doc 1

       Debtor 1                                                                                                                                       Case number r
                         First Narrre          M,ddle Narrre                  Last Nams




           36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
                For more information, go online using the link for Bankruptcy Basics specified in the separate
                instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

                  U No. Go to line 37.
                  U Yes. Fill in the following information.

                              Projected monthly plan payment if you were filing under Chapter 13                                                                          $
                             Current multiplier for your district as stated on the list issued by the
                             Administrative Office of the United States Courts (for districts in Alabama and
                             North Carolina) or by the Executive Office for United States Trustees (for all
                             other districts).
                                                                                                                                                                      x
                              To find a list of district multipliers that includes your district, go online using the
                              link specified in the separate instructions for this form. This list may also be
                              available at the bankruptcy clerk's office.
                                                                                                                                                                  I                                Copytotal
                              Average monthly administrative expense if you were filing under Chapter 13                                                                  $                                      $
                                                                                                                                                                                                   h4



          37. Add all of the deductions for debt payment.
              Addlines 33e through 36 ..............................................................................................................................................................


           Total Deductions from Income


          38.Add all of the allowed deductions.

              Copy line 24, All of the expenses allowed under IRS
                                                                                                                 $______________
              expense allowances ....................................................................

              Copy line 32, All of the additional expense deductions ..........                                  $______________


              Copy line 37, All of the deductions for debt payment .............+ $______________

                                                                              Total deductions                                                               Copy total here ............................... 4   $


                            Determine Whether There Is a Presumption of Abuse


          39. Calculate monthly disposable income for 60 months

                         Copy line 4, adjusted current monthly income .....                                      $_____________

                         Copy line 38, Total deductions                                                     - $

                         Monthly disposable income. 11 U.S.C. § 707(b)(2).                                                                               1, Copy                  $____________
                         Subtract line 39b from line 39a                                                                                                     here4

                          For the next 60 months (5 years) ........................................ ...................... ................. ......... ..... ....... .... ...     x 60
                                                                                                                                                                                                          Copy
                         Total. Multiply line 39c by 60. ................................................................. .................................................
                                                                                                                                                                                ........$_______


          40. Find out whether there is a presumption of abuse. Check the box that applies:

                  Cl The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go
                      to Part 5.

                  U The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
                      may fill out Part 4 if you claim special circumstances. Then go to Part 5.


                  U The line 39d is at least $7,700*, but not more than $12,850*. Go to line 41.
                      * Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after the date of adjustment.


       Official Form 122A-2                                                                   Chapter 7 Means Test Calculation                                                                                   page 8
Filed 02/15/19                                                                                           Case 19-90139                                                                                                                       Doc 1

       Debtor 1                                                                                                                                        Case number             (/f kow)___________________________________________________
                         F,rt Nn,e             MiddI Name                         Nne




                  41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
                       Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
                       (Official Form 1 O6Sum), you may refer to line 3b on that form ................................................ ............

                                                                                                                                                                                      x     .25.

                  41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(1).                                                       .......... ...........                            Copy
                        Multiply line 41a by 0.25. ................................ ....................................................................                            ..$                    !here+




                Determine whether the income you have left over after subtracting all allowed deductions
                is enough to pay 25% of your unsecured, nonpriority debt.
                Check the box that applies:

                LI   Line 39d is less than line 41 b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
                     Go to Part 5.


                LI   Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There isa presumption
                     of abuse. You may fill out Part 4 if you claim special circumstances. Then goto Part 5.




                        Give Details About Special Circumstances


          Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
          reasonable alternative? 11 U.S.C. § 707(b)(2)(B).


           LI     No. GotoPart5.

           U      Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
                       for each item. You may include expenses you listed in line 25.


                       You must give a detailed explanation of the special circumstances that make the expenses or income
                       adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
                       expenses or income adjustments.


                        Give a detailed explanation of the special circumstances                                                                                                      Average monthly expense
                                                                                                                                                                                      or income adjustment




                                                                                                                                                                                      $




                      Sign Below


                      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



                                                                                                                                     x
                           Signature of Debtor 1                                                                                           Signature of Debtor 2


                           Date                                                                                                            Date
                                   MM/DO /YYYY                                                                                                     MM/DD /YYYY



       Official Form 122A-2                                                                   Chapter 7 Means Test Calculation                                                                                              page 9
Filed 02/15/19                                                                   Case 19-90139                                                                                    Doc 1




      Debtor 1              IWIJ'J                U     VV
                            First Name                MJdle Na e

      Debtor 2
      (Spouse, if filing)   First Name                Middle Name              Last Name


      United States Bankruptcy Court for the:                                  District of
                                                                                             (State)
      Case number                                                                                                                                        U   Check if this is an
      (If known)                                                                                                                                             amended filing




        Official Form 108
        Statement of Intention for Individuals Filing Under Chapter 7                                                                                                  12/15

        If you are an individual filing under chapter 7, you must fill out this form if:
        • creditors have claims secured by your property, or
        • you have leased personal property and the lease has not expired.
        You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
        If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
        Both debtors must sign and date the form.
        Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

        •im                  List Your Creditors Who Have Secured Claims

          1. For any creditors that you listed in Part I of Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
              information below.

                  Identify the creditor and the property that is collateral                        What do you intend to do with the property that   Did you claim the property
                                                                                                   secures a debt?                                   as exempt on Schedule C?

                Creditor's                                                                               rrender the property.
                name:                                                                            )r
                                                                                                  su
                                                                                                 U Retain the property and redeem it.                U Yes
                Description of
                property                                            %(A.OvV\                     U Retain the property and enter into a
                securing debt:                                                                         Reaffirmation Agreement.
                                                                                                 U     Retain the property and [explain]:



                Creditor's
                name:                    'iS A-                                                  U     Surrender the property.
                                                                                                       Retain the property and redeem it.
                                                                                                                                                     UNo
                                                                                                                                                     U Yes
                Description of
                                                                                                 U
                property
                securing debt:                    'VD1O\             CciWW
                                                                                                 U
                                                                                                       Retain the property and enter into a
                                                                                                       Reaffirmation Agreement.
                                                                                                       Retain the property and [explain]:



                Creditor's                                                                       U Surrender the property.                           U No
                name:
                                                                                                 U Retain the property and redeem it.                U Yes
                Description of
                property                                                                         U Retain the property and enter into a
                securing debt:                                                                         Reaffirmation Agreement.
                                                                                                 U     Retain the property and [explain]:



                Creditor's                                                                       U Surrender the property.                           UNo
                name:
                                                                                                 U Retain the property and redeem it.                U Yes
                Description of
                property                                                                         U Retain the property and enter into a
                securing debt:                                                                         Reaffirmation Agreement.
                                                                                                 U     Retain the property and [explain]:



        Official Form 108                              Statement of Intention for Individuals Filing Under Chapter 7                                         page 1
Filed 02/15/19                                                             Case 19-90139                                                                     Doc 1


       Debtor 1          k4s S 6\i4
                           -
                          ret Nerrre     Middle Nerne
                                                        MW Lest Nerrre
                                                                                                      Case number   (If




       •nm               List Your Unexpired Personal Property Leases

         For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
         fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
         ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

                  Describe your unexpired personal property leases                                                         Will the lease be assumed?

              Lessor's name:                                                                                               J   No

                                                                                                                          U Yes
              Description of teased
              property:


              Lessor's name:                                                                                              UN0

              Description of leased
                                                                                                                          LI   Yes
              property:


              Lessor's name:                                                                                              UNo

              Description of teased                                                                                       LI   Yes
              property:



              Lessor's name:                                                                                              UNo

                                                                                                                          U Yes
              Description of teased
              property:



              Lessor's name:                                                                                                   No

                                                                                                                          U Yes
              Description of teased
              property:


              Lessor's name:                                                                                              LINo

                                                                                                                          U Yes
              Description of leased
              property:



              Lessor's name:                                                                                              UN0

                                                                                                                          UYes
              Description of teased
              property:




                         Sign Below



            Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
            personal property that is subject to an unexpired lease.



         x_________
                   \~A~
             Signaturetf Debtor 1
                                                                         x_________

                                                                            Signature of Debtor 2

             Date      Lt'
                     MM/ DD / YY\Y
                                       \1Otfi\                              Date___________
                                                                                 MM/ DDI YYi




        Official Form 108                               Statement of Intention for Individuals Filing Under Chapter 7                       page 2
